Exhibit 10.1

INVESTMENT AGREEMENT

by and among

MOTOROLA SOLUTIONS, INC.,

SILVER LAKE ALPINE, L.P.

and

SILVER LAKE ALPINE (OFFSHORE MASTER), L.P.

Dated as of September 5, 2019



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page   ARTICLE I   DEFINITIONS  

Section 1.01.

   Definitions      1   ARTICLE II   SALE AND PURCHASE OF THE NOTES  

Section 2.01.

   Sale and Purchase of the Notes      11  

Section 2.02.

   Closing      11   ARTICLE III   REPRESENTATIONS AND WARRANTIES  

Section 3.01.

   Representations and Warranties of the Company      11  

Section 3.02.

   Representations and Warranties of the Purchaser      16   ARTICLE IV  
ADDITIONAL AGREEMENTS  

Section 4.01.

   Taking of Necessary Action      19  

Section 4.02.

   Lock-Up; Non-Conversion      19  

Section 4.03.

   Standstill      22  

Section 4.04.

   Securities Laws      25  

Section 4.05.

   Lost, Stolen, Destroyed or Mutilated Securities      26  

Section 4.06.

   Antitrust Approval      26  

Section 4.07.

   Board Nomination Rights      26  

Section 4.08.

   Voting      30  

Section 4.09.

   Financing Cooperation      30  

Section 4.10.

   Certain Tax Matters      31  

Section 4.11.

   Section 16 Matters      31  

Section 4.12.

   D&O Indemnification / Insurance Priority Matters      32  

Section 4.13.

   Conversion Price Matters      32  

Section 4.14.

   Other Matters      32   ARTICLE V   REGISTRATION RIGHTS  

Section 5.01.

   Registration Statement      33  

Section 5.02.

   Registration Limitations and Obligations      34  

Section 5.03.

   Registration Procedures      37  

 

i



--------------------------------------------------------------------------------

Section 5.04.

   Expenses      41  

Section 5.05.

   Registration Indemnification      41  

Section 5.06.

   Facilitation of Sales Pursuant to Rule 144      43   ARTICLE VI  
MISCELLANEOUS  

Section 6.01.

   Survival of Representations and Warranties      44  

Section 6.02.

   Notices      44  

Section 6.03.

   Entire Agreement; Third Party Beneficiaries; Amendment      45  

Section 6.04.

   Counterparts      46  

Section 6.05.

   Public Announcements      46  

Section 6.06.

   Expenses      47  

Section 6.07.

   Successors and Assigns      47  

Section 6.08.

   Governing Law; Jurisdiction; Waiver of Jury Trial      47  

Section 6.09.

   Severability      48  

Section 6.10

   Specific Performance      48  

Section 6.11.

   Headings      49  

Section 6.12.

   Non-Recourse      49  

 

ii



--------------------------------------------------------------------------------

INVESTMENT AGREEMENT

This INVESTMENT AGREEMENT (this “Agreement”), dated as of September 5, 2019, is
by and among Motorola Solutions, Inc., a Delaware corporation (together with any
successor or assign pursuant to Section 6.07, the “Company”) and the several
Purchasers listed on Schedule I attached hereto (together with their successors
and any respective Affiliate thereof that become a Purchaser party hereto in
accordance with Section 6.07 and, if applicable, Section 4.02, each a
“Purchaser” and collectively, the “Purchasers”). Capitalized terms not otherwise
defined where used shall have the meanings ascribed thereto in Article I.

WHEREAS, each Purchaser desires to purchase from the Company, and the Company
desires to issue and sell to such Purchasers, severally and not jointly, the
respective principal amount of the Company’s 1.75% Convertible Note due 2024 in
the form attached hereto as Exhibit A (referred to herein as the “Note” or the
“Notes”) set forth opposite such Purchaser’s name in Schedule I hereto, to be
issued in accordance with the terms and conditions of the indenture in the form
attached hereto as Exhibit B, the “Indenture”), on the terms and subject to the
conditions set forth in this Agreement; and

WHEREAS, the Company and each Purchaser desire to set forth certain agreements
herein.

NOW, THEREFORE, in consideration of the premises and the representations,
warranties and agreements herein contained and intending to be legally bound
hereby, the parties hereby agree as follows:

ARTICLE I

DEFINITIONS

Section 1.01. Definitions. As used in this Agreement, the following terms shall
have the meanings set forth below:

“Affiliate” shall mean, with respect to any Person, any other Person which
directly or indirectly controls or is controlled by or is under common control
with such Person. Notwithstanding the foregoing, with respect to each Purchaser
(i) the Company and the Company’s Subsidiaries shall not be considered
Affiliates of such Purchaser or any of such Purchaser’s Affiliates and (ii) for
purposes of the definitions of “Beneficially Own”, “Registrable Securities”,
“SLA Group”, “Standstill Period” and “Third Party” and Sections 3.02(d),
3.02(f), 4.02, 4.03, 4.06, 4.07 and 4.08, no portfolio company of such Purchaser
or its Affiliates shall be deemed an Affiliate of such Purchaser and its other
Affiliates so long as such portfolio company (x) has not been directed,
encouraged or supported by, or coordinated with, such Purchaser or any of its
Affiliates or any SLA Affiliated Director in carrying out any act prohibited by
this Agreement or the subject matter of Section 4.03 and (y) has not received
from such Purchaser or any Affiliate of such Purchaser or any SLA Affiliated
Director, directly or indirectly, any Confidential Information concerning the
Company or its business. As used in this definition, “control” (including its
correlative meanings, “controlled by” and “under common control with”) shall
mean possession, directly or indirectly, of power to direct or cause the
direction of management or policies (whether through ownership of securities or
partnership or other ownership interests, by contract or otherwise).



--------------------------------------------------------------------------------

“Agreement” shall have the meaning set forth in the preamble hereto.

“Associate” shall have the meaning set forth in Rule 12b-2 promulgated by the
SEC under the Exchange Act; provided that with respect to each Purchaser (i) the
Company and the Company’s Subsidiaries will not be considered Associates of such
Purchaser or any of its Affiliates and (ii) no portfolio Company of such
Purchaser or its other Affiliates will be deemed Associates of such Purchaser or
any of its other Affiliates.

“Available” means, with respect to a Registration Statement, that such
Registration Statement is effective and there is no stop order with respect
thereto and such Registration Statement does not contain an untrue statement of
a material fact or omit to state a material fact required to be stated therein
or necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading such that such Registration Statement will
be available for the resale of Registrable Securities.

“Beneficially Own”, “Beneficially Owned” or “Beneficial Ownership” shall have
the meaning set forth in Rule 13d-3 of the rules and regulations promulgated
under the Exchange Act, except that for purposes of this Agreement the words
“within sixty days” in Rule 13d-3(d)(1)(i) shall not apply, to the effect that a
person shall be deemed to be the Beneficial Owner of a security if that person
has the right to acquire beneficial ownership of such security at any time.
Solely for purposes of determining the number of shares of Company Common Stock
issuable upon conversion of the Notes Beneficially Owned by each Purchaser and
its Affiliates, the Notes shall be treated as if upon conversion the only
settlement option under the Notes and the Indenture were shares of Company
Common Stock. Solely for all purposes of Sections 4.02 and 4.07, the shares of
Company Common Stock Beneficially Owned by each Purchaser or any of its
Affiliates shall not include any Other Securities. For the avoidance of doubt,
for purposes of this Agreement, each Purchaser (or any other person) shall at
all times be deemed to have Beneficial Ownership of shares of Company Common
Stock issuable upon conversion of the Notes directly or indirectly held by them,
irrespective of any non-conversion period specified in the Notes or this
Agreement or any restrictions on transfer or voting contained in this Agreement.

“Blackout Period” means (i) the Company’s regular quarterly restricted trading
period during which directors and executive officers of the Company are not
permitted to trade under the insider trading policy of the Company then in
effect and which is not longer than the regular quarterly restricted period that
has been in effect historically consistent with past practice in all material
respects and/or (ii) in the event that the Company determines in good faith that
any registration or sale pursuant to any registration statement would reasonably
be expected to materially adversely affect or materially interfere with any bona
fide financing of the Company or any material transaction under consideration by
the Company or would require disclosure of information that has not been, and is
not otherwise required to be, disclosed to the public, the premature disclosure
of which would materially adversely affect the Company, a period of up to sixty
(60) days; provided that a Blackout Period described in this clause (ii) may not
be called by the Company more than twice in any period of twelve
(12) consecutive months and may not be called by the Company in consecutive
fiscal quarters.

 

2



--------------------------------------------------------------------------------

“Board of Directors” shall mean the board of directors of the Company.

“Business Day” shall mean any day, other than a Saturday, Sunday or a day on
which banking institutions in the City of New York, New York are authorized or
obligated by law or executive order to remain closed.

“Change in Control” shall mean the occurrence of any of the following events:
(i) there occurs a sale, transfer, conveyance or other disposition of all or
substantially all of the consolidated assets of the Company, (ii) any Person or
“group” (as such term is used in Section 13 of the Exchange Act) (in each case
excluding any member of the SLA Group or any of their respective Affiliates or
any of their respective portfolio companies), directly or indirectly, obtains
Beneficial Ownership of 50% or more of the outstanding Common Stock, (iii) the
Company consummates any merger, consolidation or similar transaction, unless the
stockholders of the Company immediately prior to the consummation of such
transaction continue to hold (in substantially the same proportion as their
ownership of the Company’s Common Stock immediately prior to the transaction)
more than 50% of all of voting power of the outstanding shares of Voting Stock
of the surviving or resulting entity in such transaction immediately following
the consummation of such transaction or (iv) a majority of the Board of
Directors is no longer composed of (x) directors who were directors of the
Company on the Closing Date and (y) directors who were nominated for election or
elected or appointed to the Board of Directors with the approval of a majority
of the directors described in subclause (x) together with any incumbent
directors previously elected or appointed to the Board of Directors in
accordance with this subclause (y).

“Closing” shall have the meaning set forth in Section 2.02(a).

“Closing Date” shall have the meaning set forth in Section 2.02(a).

“Code” shall mean the Internal Revenue Code of 1986, as amended.

“Company” shall have the meaning set forth in the preamble hereto.

“Company Common Stock” shall mean the common stock, par value $0.01 per share,
of the Company.

“Confidential Information” has the meaning ascribed to “Evaluation Material” in
the Confidentiality Agreement.

“Confidentiality Agreement” shall mean, collectively, the confidentiality
agreements entered into by the Company, on the one hand, and the other parties
hereto and Silver Lake Alpine Management Company, L.L.C., on the other hand, on
the date hereof.

“Conversion Price” has the meaning set forth in the Indenture.

“Conversion Rate” has the meaning set forth in the Indenture.

“Company Reports” shall have the meaning set forth in Section 3.01(g)(i).

 

3



--------------------------------------------------------------------------------

“Daily VWAP” shall have the meaning set forth in the Indenture.

“DGCL” shall mean the Delaware General Corporation Law.

“Enforceability Exceptions” shall have the meaning set forth in Section 3.01(c).

“Exchange Act” shall mean the U.S. Securities Exchange Act of 1934, as amended.

“Extraordinary Transaction” shall have the meaning set forth in
Section 4.03(a)(v).

“Free Writing Prospectus” shall have meaning set forth in Section 5.03(a)(v).

“GAAP” shall mean U.S. generally accepted accounting principles.

“Global Security” has the meaning set forth in the Indenture.

“Governmental Entity” shall mean any court, administrative agency or commission
or other governmental authority or instrumentality, whether federal, state,
local or foreign, and any applicable industry self-regulatory organization.

“HSR Act” shall mean the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended, and the rules and regulations promulgated thereunder.

“Indemnified Persons” shall have the meaning set forth in Section 5.05(a).

“Indenture” shall have the meaning set forth in the preamble hereto.

“Initial Conversion Rate” shall have the meaning set forth in Section 4.13.

“Issuer Agreement” shall have the meaning set forth in Section 4.09.

“Joinder” shall mean, with respect to any Person permitted to sign such document
in accordance with the terms hereof, a joinder executed and delivered by such
Person, providing such Person to have all the rights and obligations of a
Purchaser under this Agreement, in the form and substance substantially as
attached hereto as Exhibit C or such other form as may be agreed to by the
Company and a Purchaser.

“Lock-Up Period” shall mean the period commencing on the Closing Date and ending
on the earlier of:

(i)     the two year anniversary of the Closing Date;

(ii)     such time as there is no SLA Affiliated Director serving on the Board
of Directors, except due to his or her

 

4



--------------------------------------------------------------------------------

(x)     death (provided, that this subclause (x) shall not constitute an
exception to clause (ii) if the Purchasers have proposed a replacement director
for such vacancy who satisfies the terms of Section 4.07 (including, solely if
required pursuant to Section 4.07(c)(y), being reasonably acceptable to the
Board of Directors) and the Company has failed to appoint such replacement
director within ten (10) Business Days after receipt of notice by the Purchasers
of such director replacement and a fully completed director questionnaire (in
the substantially the same form as used historically by the Company));

(y)     voluntary resignation (provided, that this subclause (y) shall not
constitute an exception to clause (ii) if (I) such voluntary resignation is
mandated by the Company’s Board Governance Guidelines (other than Section 9
thereof) or any successor or replacement thereof or is the result of a Director
Policy Change, the Board of Directors has accepted such resignation, the
Purchasers have proposed a replacement director for such vacancy who satisfies
the terms of Section 4.07 (including, solely if required pursuant to
Section 4.07(c)(y), being reasonably acceptable to the Board of Directors) and
the Company has failed to appoint such replacement director within ten
(10) Business Days after receipt of notice by the Purchasers of such director
replacement and a fully completed director questionnaire (in the substantially
the same form as used historically by the Company) or (II) the Board of
Directors has accepted such Purchaser Designee’s voluntary resignation following
his or her failure to be elected to the Board of Directors at a meeting of
stockholders (or action by written consent of the stockholders) at which the
Company held (or sought) an election of directors)); or

(z)     removal for cause (provided, that this subclause (z) shall not
constitute an exception to clause (ii) if the Purchasers have proposed a
replacement director (including, solely if required pursuant to
Section 4.07(c)(y), being reasonably acceptable to the Board of Directors) for
such vacancy who satisfies the terms of Section 4.07 and the Company has failed
to appoint such replacement director within ten (10) Business Days after receipt
of notice by the Purchaser of such director replacement and a fully completed
director questionnaire (in the substantially the same form as used historically
by the Company)); and

(iii)     the consummation of any Change in Control.

“Losses” shall have the meaning set forth in Section 5.05(a).

“Material Adverse Effect” shall mean any events, changes or developments that,
individually or in the aggregate, have a material adverse effect on the
business, financial condition or results of operations of the Company and its
Subsidiaries, taken as a whole, other than any event, change or development
resulting from or arising out of the following: (a) events, changes or
developments generally affecting the economy, the financial or securities
markets, or political, legislative or regulatory conditions, in each case in the
United States or elsewhere in the world, (b) events, changes or developments in
the industries in which the Company or any of its Subsidiaries conducts its
business, (c) any adoption, implementation, promulgation, repeal, modification,
reinterpretation or proposal of any rule, regulation, ordinance, order, protocol
or

 

5



--------------------------------------------------------------------------------

any other law of or by any national, regional, state or local Governmental
Entity, or market administrator, (d) any changes in GAAP or accounting standards
or interpretations thereof, (e) earthquakes, any weather-related or other force
majeure event or natural disasters or outbreak or escalation of hostilities or
acts of war or terrorism, (f) the announcement or the existence of, compliance
with or performance under, this Agreement or the transactions contemplated
hereby, (g) any taking of any action at the request of any Purchaser, (h) any
failure by the Company to meet any financial projections or forecasts or
estimates of revenues, earnings or other financial metrics for any period
(provided that the exception in this clause (h) shall not prevent or otherwise
affect a determination that any event, change, effect or development underlying
such failure has resulted in a Material Adverse Effect so long as it is not
otherwise excluded by this definition) or (i) any changes in the share price or
trading volume of the Company Common Stock or in the Company’s credit rating
(provided that the exception in this clause (i) shall not prevent or otherwise
affect a determination that any event, change, effect or development underlying
such change has resulted in a Material Adverse Effect so long as it is not
otherwise excluded by this definition); except, in each case with respect to
subclauses (a) through (e), to the extent that such event, change or development
disproportionately affects the Company and its Subsidiaries, taken as a whole,
relative to other similarly situated companies in the industries in which the
Company and its Subsidiaries operate.

“Minimum Ownership Threshold” shall have the meaning set forth in
Section 4.07(a).

“Note” or Notes” shall have the meaning set forth in the preamble hereto.

“NYSE” shall mean the New York Stock Exchange.

“Other Investment Agreement” means the Investment Agreement, dated as of
August 4, 2015, among the Company, Silver Lake Partners IV, L.P. and Silver Lake
Partners IV Cayman (AIV II), L.P., as amended or supplemented from time to time
in accordance with its terms.

“Other Notes” means the 2.00% Convertible Senior Notes due 2020 issued by the
Company under the indenture dated as of August 25, 2015, as amended or
supplemented from time to time (the “Other Indenture”).

“Other Registrable Securities” means “Registrable Securities” as defined in the
Other Investment Agreement.

“Other Securities” means (i) the Other Notes; (ii) the shares of Company Common
Stock issuable or issued upon conversion or repurchase by the Company of the
Other Notes; (iii) any securities issued by the Company to Egon Durban or Greg
Mondre in their capacity as directors of the Company prior to the Closing; and
(iv) any securities issued as or pursuant to (or issuable upon the conversion,
exercise or exchange of any warrant, right or other security that is issued as
or pursuant to) a dividend, stock split, combination or any reclassification,
recapitalization, merger, consolidation, exchange or any other distribution or
reorganization with respect to, or in exchange for, or in replacement of, the
securities referenced in clause (i), (ii) or (iii).

 

6



--------------------------------------------------------------------------------

“Permitted Loan” shall have the meaning set forth in Section 4.02.

“Permitted Transfers” has the meaning set forth in Section 4.02(a).

“Person” or “person” shall mean an individual, corporation, limited liability or
unlimited liability company, association, partnership, trust, estate, joint
venture, business trust or unincorporated organization, or a government or any
agency or political subdivision thereof, or other entity of any kind or nature.

“Plan of Distribution” means the plan of distribution substantially in the form
attached hereto as Annex A.

“Prohibited Transfers” shall have the meaning set forth in Section 4.02.

“Purchase Price” shall have the meaning set forth in Section 2.01.

“Purchaser” shall have the meaning set forth in the preamble hereto.

“Purchaser 1” means Silver Lake Alpine, L.P., a Delaware limited partnership
(together with its successors and any Affiliate that becomes a Purchaser 1 party
hereto in accordance with Section 6.07 and, if applicable, Section 4.02).

“Purchaser 2” means Silver Lake Alpine (Offshore Master), L.P., a Delaware
limited partnership (together with its successors and any Affiliate that becomes
a Purchaser 2 party hereto in accordance with Section 6.07 and, if applicable,
Section 4.02).

“Purchasers” shall have the meaning set forth in the preamble hereto.

“Purchaser Affiliates” shall have the meaning set forth in Section 4.03(a).

“Purchaser Designee” means an individual then serving on the Board of Directors
pursuant to the exercise of Purchaser 1’s nomination rights pursuant to
Section 4.07(a) and/or Purchaser 1’s rights pursuant to Section 4.07(f),
together with any designee of Purchaser 1 who is then standing for election to
the Board pursuant to Sections 4.07(a) and (b) or who is being proposed for
election by Purchaser 1 pursuant to Section 4.07(f). For the avoidance of doubt,
only one person may be a Purchaser Designee at any point in time, unless
Purchaser 1 has a right to nominate two persons pursuant to Section 4.07(a).

“Registrable Securities” shall mean the Subject Securities; provided that any
Subject Securities will cease to be Registrable Securities when (a) such Subject
Securities have been sold or otherwise disposed of pursuant to an effective
Registration Statement or in compliance with Rule 144, (b) such Subject
Securities are held or Beneficially Owned by any Person (other than the
Purchasers or any of their Affiliates) that together with its Affiliates
Beneficially Own less than 3.0% of the outstanding shares of Company Common
Stock as of such time (assuming any Subject Securities Beneficially Owned by
such Person and its Affiliates are converted on a fully physical settlement
basis), (c) such Subject Securities are held or Beneficially Owned by any of the
Purchasers or any of their Affiliates and the Purchasers and their Affiliates
collectively Beneficially Own less than 1.0% of the outstanding shares of

 

7



--------------------------------------------------------------------------------

Company Common Stock as of such time (assuming any Subject Securities
Beneficially Owned by such Person and its Affiliates are converted on a fully
physical settlement basis), or (d) such Subject Securities cease to be
outstanding; provided, further, that any security that has ceased to be
Registrable Securities in accordance with the foregoing definition shall not
thereafter become Registrable Securities and any security that is issued or
distributed in respect of securities that have ceased to be Registrable
Securities are not Registrable Securities.

“Registration Expenses” shall mean all expenses incurred by the Company in
complying with Article V, including all registration and filing fees, printing
expenses, fees and disbursements of counsel and independent public accountants
for the Company, fees and expenses incurred by the Company in connection with
complying with state securities or “blue sky” laws, fees of the Financial
Industry Regulatory Authority, Inc., transfer taxes, and fees of transfer agents
and registrars, but excluding any underwriting discounts and selling commissions
to the extent applicable to the Registrable Securities of the selling holders.

“Registration Statement” shall mean any registration statement of the Company
filed or to be filed with the SEC under the rules and regulations promulgated
under the Securities Act, including the related prospectus, amendments and
supplements to such registration statement, and including pre- and
post-effective amendments, and all exhibits and all material incorporated by
reference in such registration statement.

“Registration Termination Date” shall have the meaning set forth in
Section 5.01(b).

“Rule 144” shall mean Rule 144 promulgated by the SEC pursuant to the Securities
Act, as such rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC having substantially the same effect as
such rule.

“Rule 405” shall mean Rule 405 promulgated by the SEC pursuant to the Securities
Act, as such rule may be amended from time to time, or any similar rule or
regulation hereafter adopted by the SEC having substantially the same effect as
such rule.

“SEC” shall mean the U.S. Securities and Exchange Commission.

“Securities Act” shall mean the U.S. Securities Act of 1933, as amended.

“Selling Holders” shall have the meaning set forth in Section 5.03(a)(i).

“SLA Group” means the Purchasers together with their Affiliates, including SLA
Affiliates.

“SLA Indemnitors” shall have the meaning set forth in Section 4.12.

“SLA Affiliate” means any Affiliate of Silver Lake Group, L.L.C. that serves as
general partner of, or manages or advises any, investment fund Affiliated with
Silver Lake Group, L.L.C. that has a direct or indirect investment in the
Company.

 

8



--------------------------------------------------------------------------------

“SLA Affiliated Director” means the Purchaser Designee and any other person that
is a managing director (or if there has been a Director Policy Change, a
director) of either Purchaser or any SLA Affiliate that is serving on the Board
of Directors.

“SLA Global Security” has the meaning set forth in the Indenture.

“Specified Guidelines” shall have the meaning set forth in Section 4.07(c).

“Standstill Period” shall mean the period commencing on the Closing Date and
ending on the earliest of (i) the later of (A) 90 days after such time as there
is no SLA Affiliated Director serving on the Board of Directors (and as of such
time the Purchasers no longer have board nomination rights pursuant to this
Agreement or otherwise irrevocably waive in a writing delivered to the Company
all of such rights) and (B) the three year anniversary of the Closing Date,
(ii) the effective date of a Change in Control and (iii) 90 days after the date
on which none of the members of the SLA Group and their respective Affiliates
Beneficially Own any Notes or any shares of Company Common Stock other than any
shares of Company Common Stock issued to any person as compensation for their
service on the Board of Directors.

“Subject Securities” shall mean (i) the Notes; (ii) the shares of Company Common
Stock issuable or issued upon conversion or repurchase by the Company of the
Notes; and (iii) any securities issued as or pursuant to (or issuable upon the
conversion, exercise or exchange of any warrant, right or other security that is
issued as or pursuant to) a dividend, stock split, combination or any
reclassification, recapitalization, merger, consolidation, exchange or any other
distribution or reorganization with respect to, or in exchange for, or in
replacement of, the securities referenced in clause (i) or (ii) (without giving
effect to any election by the Company regarding settlement options upon
conversion) above or this clause (iii) (provided, that this clause (iii) shall
not be applicable if the Company consolidates or merges with or into any Person
and the Company Common Stock is, in whole or in part, converted into or
exchanged for securities of a different issuer (which may also include cash
consideration) in a transaction that will constitute a Change in Control and the
shares of Company Common Stock are delisted from NYSE). For the avoidance of
doubt, Subject Securities shall not include any Other Securities.

“Subsidiary” shall mean, with respect to any Person, any other Person of which
50% or more of the shares of the voting securities or other voting interests are
owned or controlled, or the ability to select or elect 50% or more of the
directors or similar managers is held, directly or indirectly, by such first
Person or one or more of its Subsidiaries, or by such first Person, or by such
first Person and one or more of its Subsidiaries.

“Take-Down Notice” shall have the meaning set forth in Section 5.02(b).

“Tax” or “Taxes” shall mean all federal, state, local, and foreign income,
excise, gross receipts, gross income, ad valorem, profits, gains, property,
capital, sales, transfer, use, payroll, employment, severance, withholding,
duties, intangibles, franchise, backup withholding, value-added, and other taxes
imposed by a Governmental Entity, together with all interest, penalties and
additions to tax imposed with respect thereto.

“Tax Return” shall mean a report, return or other document (including any
amendments thereto) required to be supplied to a Governmental Entity with
respect to Taxes.

 

9



--------------------------------------------------------------------------------

“Third Party” shall mean a Person other than any member of the SLA Group or any
of their respective Affiliates.

“Third Party Tender/Exchange Offer” shall have the meaning set forth in
Section 4.02(a).

“Trading Day” shall have the meaning set forth in the Indenture.

“Transaction Agreements” shall have the meaning set forth in Section 3.01(c).

“Transactions” shall have the meaning set forth in Section 3.01(c).

“Trustee” shall mean The Bank of New York Mellon Trust Company, N.A.

“Underwritten Offering” shall mean a sale of Registrable Securities to an
underwriter or underwriters for reoffering to the public.

“U.S. Person” shall mean (a) a “U.S. person” as defined in Section 7701(a)(30)
of the Code or (b) a “disregarded entity” (within the meaning of Treasury
Regulations Section 301.7701-2(a)), if the person treated as the owner of such
entity for U.S. federal income tax purposes is described in clause (a).

“Voting Stock” shall mean securities of any class or kind having the power to
vote generally for the election of directors, managers or other voting members
of the governing body of the Company or any successor thereto.

“WKSI” means a “well known seasoned issuer” as defined under Rule 405.

Section 1.02. General Interpretive Principles. Whenever used in this Agreement,
except as otherwise expressly provided or unless the context otherwise requires,
any noun or pronoun shall be deemed to include the plural as well as the
singular and to cover all genders. The name assigned to this Agreement and the
section captions used herein are for convenience of reference only and shall not
be construed to affect the meaning, construction or effect hereof. Whenever the
words “include,” “includes,” or “including” are used in this Agreement, they
shall be deemed to be followed by the words “without limitation.” Unless
otherwise specified, the terms “hereto,” “hereof,” “herein” and similar terms
refer to this Agreement as a whole (including the exhibits, schedules and
disclosure statements hereto), and references herein to Articles or Sections
refer to Articles or Sections of this Agreement. For the avoidance of doubt,
notwithstanding anything in this Agreement to the contrary, none of the Notes
will have any right to vote or any right to receive any dividends or other
distributions that are made or paid to the holders of the shares of Company
Common Stock.

 

10



--------------------------------------------------------------------------------

ARTICLE II

SALE AND PURCHASE OF THE NOTES

Section 2.01. Sale and Purchase of the Notes. Subject to the terms and
conditions of this Agreement, at the Closing, occurring simultaneously with the
execution of this Agreement, the Company is issuing and selling to each
Purchaser, severally and not jointly, and such Purchaser is purchasing and
acquiring from the Company, the applicable principal amount of the Notes listed
opposite such Purchaser’s name on Schedule I hereto for a purchase price equal
to the principal amount of such Notes (such price, the “Purchase Price”).

Section 2.02. Closing.

(a) The closing (the “Closing”) of the purchase and sale of the Notes hereunder
is taking place at the offices of Wachtell, Lipton, Rosen & Katz located at 51
West 52nd Street, New York, New York 10019 on the date hereof, simultaneously
with the execution of this Agreement (such date is sometimes referred to herein
as the “Closing Date”).

(b) To effect the purchase and sale of Notes, upon the terms and subject to the
conditions set forth in this Agreement, at the Closing:

(i) The Company is executing and delivering, and has instructed the Trustee to
execute and deliver, the Indenture. The Company is simultaneously delivering the
fully executed Indenture to each Purchaser, against payment in full by or on
behalf of each Purchaser of the applicable Purchase Price for the applicable
portion of the Notes.

(ii) The Company is issuing and delivering to each Purchaser the applicable
portion of the Notes, registered in the name of each Purchaser or through the
facilities of The Depository Trust Company as elected by the Purchasers, against
payment in full by or on behalf of such Purchaser of the applicable Purchase
Price for the applicable portion of the Notes.

(iii) Each Purchaser is causing a wire transfer to be made in same day funds to
an account of the Company designated in writing by the Company to the Purchasers
in an amount equal to the Purchase Price for the Notes.

(iv) Each Purchaser is delivering to the Company a duly completed and executed
IRS Form W-9.

ARTICLE III

REPRESENTATIONS AND WARRANTIES

Section 3.01. Representations and Warranties of the Company. Except as disclosed
in the Company Reports filed with or furnished to the SEC and publicly available
prior to the date hereof (excluding in each case any disclosures set forth in
the risk factors or “forward-looking statements” sections of such reports, and
any other disclosures included therein to the extent they are predictive or
forward-looking in nature), the Company represents and warrants to the
Purchasers, as of the date hereof, as follows:

(a) Existence and Power. The Company is duly organized, validly existing and in
good standing under the laws of the State of Delaware and has all requisite
corporate power and authority to own, operate and lease its properties and to
carry on its

 

11



--------------------------------------------------------------------------------

business as it is being conducted on the date of this Agreement, and, except as
would not, individually or in the aggregate, reasonably be expected to have a
Material Adverse Effect, has been duly qualified as a foreign corporation for
the transaction of business and is in good standing under the laws of each other
jurisdiction in which it owns or leases properties, or conducts any business so
as to require such qualification. Except as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect, each
Subsidiary of the Company that is a “significant subsidiary” (as defined in Rule
1.02(w) of the SEC’s Regulation S-X) has been duly organized and is validly
existing in good standing (to the extent that the concept of “good standing” is
recognized by the applicable jurisdiction) under the laws of its jurisdiction of
organization.

(b) Capitalization. The authorized share capital of the Company consists of
600,000,000 shares of Company Common Stock and 500,000 shares of preferred
stock, par value $100 per share, of the Company. As of July 31, 2019, there were
(i) 166,555,706 shares of Company Common Stock (including 440,015 shares
underlying certain Company restricted stock awards) issued and outstanding and
no shares of preferred stock, par value $100 per share, of the Company issued
and outstanding, (ii) options to purchase an aggregate of 5,022,602 shares of
Company Common Stock issued and outstanding, (iii) 471,398 shares of Company
Common Stock underlying the Company’s stock appreciation rights, (iv) 1,148,363
shares of Company Common Stock underlying the Company’s restricted stock unit
awards, (v) 70,858 shares of Company Common Stock underlying the Company’s
deferred stock unit awards, (vi) 35,277 shares of Company Common Stock
underlying the Company’s delayed delivery units and (vii) 7,284,938 shares of
Company Common Stock reserved for issuance under the Company’s employee or
director employment, compensation and/or benefit plans, programs, policies,
agreements or other arrangements. Other than any Other Securities, since
July 31, 2019, (i) the Company has only issued options, restricted stock units,
deferred stock unit awards or other rights to acquire shares of Company Common
Stock in the ordinary course of business consistent with past practice and
(ii) the only shares of capital stock issued by the Company were pursuant to
outstanding options, restricted stock units, deferred stock unit awards and
other rights to purchase shares of Company Common Stock. All outstanding shares
of Company Common Stock are duly authorized, validly issued, fully paid and
nonassessable, and are not subject to and were not issued in violation of any
preemptive or similar right, purchase option, call or right of first refusal or
similar right. Except as set forth above and except for any Other Securities,
the Company has not issued any securities, the holders of which have the right
to vote with the stockholders of Company on any matter. Except as provided in
this Agreement, the Other Investment Agreement, the Notes, the Other Notes, the
Indenture and the Other Indenture and except as set forth in or contemplated by
this Section 3.01(b), there are no existing options, warrants, calls, preemptive
(or similar) rights, subscriptions or other rights, agreements or commitments
obligating the Company to issue, transfer or sell, or cause to be issued,
transferred or sold, any capital stock of the Company or any securities
convertible into or exchangeable for such capital stock and there are no current
outstanding contractual obligations of the Company to repurchase, redeem or
otherwise acquire any of its shares of capital stock, in each case except for
the Convertible Notes Purchase Agreement, dated the date hereof, by and between
the Company and SLP IV Mustang Holdings II, L.P.

 

12



--------------------------------------------------------------------------------

(c) Authorization. The execution, delivery and performance of this Agreement,
the Indenture and the Notes (the “Transaction Agreements”) and the consummation
of the transactions contemplated herein and therein (collectively, the
“Transactions”) have been duly authorized by the Board of Directors and all
other necessary corporate action on the part of the Company. Assuming this
Agreement constitutes the valid and binding obligation of each Purchaser, this
Agreement is a valid and binding obligation of the Company, enforceable against
the Company in accordance with its terms, subject to the limitation of such
enforcement by (A) the effect of bankruptcy, insolvency, reorganization,
receivership, conservatorship, arrangement, moratorium or other laws affecting
or relating to creditors’ rights generally or (B) the rules governing the
availability of specific performance, injunctive relief or other equitable
remedies and general principles of equity, regardless of whether considered in a
proceeding in equity or at law (the “Enforceability Exceptions”). On the Closing
Date, the Indenture will be duly executed and delivered by the Company and,
assuming the Indenture will be a valid and binding obligation of the Trustee,
the Indenture will be a valid and binding obligation of the Company enforceable
against the Company in accordance with its terms, subject to the Enforceability
Exceptions.

(d) General Solicitation; No Integration. To the Company’s knowledge, other than
with respect to the SLA Group and its Affiliates, neither the Company nor any
other Person or entity authorized by the Company to act on its behalf has
engaged in a general solicitation or general advertising (within the meaning of
Regulation D of the Securities Act) of investors with respect to offers or sales
of the Notes. The Company has not, directly or indirectly, sold, offered for
sale, solicited offers to buy or otherwise negotiated in respect of, any
security (as defined in the Securities Act) which, to its knowledge, is or will
be integrated with the Notes sold pursuant to this Agreement.

(e) Valid Issuance. The Notes have been duly authorized by all necessary
corporate action of the Company. When issued and sold against receipt of the
consideration therefor, the Notes will be valid and legally binding obligations
of the Company, enforceable in accordance with their terms, subject to the
limitation of such enforcement by the Enforceability Exceptions. The Company has
available for issuance the maximum number of shares (including make-whole
shares) of Company Common Stock initially issuable upon conversion of the Notes
if such conversion were to occur immediately following Closing (assuming fully
physical share settlement). The Company Common Stock to be issued upon
conversion of the Notes in accordance with the terms of the Notes has been duly
authorized, and when issued upon conversion of the Notes, all such Company
Common Stock will be validly issued, fully paid and nonassessable and free of
pre-emptive or similar rights. As of the date hereof, the Company is a WKSI
eligible to file a registration statement on Form S-3 under the Securities Act.

(f) Non-Contravention/No Consents. The execution, delivery and performance of
the Transaction Documents, the issuance of the shares of Company Common Stock
upon conversion of the Notes in accordance with their terms and the consummation
by the Company of the Transactions, does not conflict with, violate or result in
a breach of any provision of, or constitute a default under, or result in the
termination of or accelerate the performance required by, or result in a right
of

 

13



--------------------------------------------------------------------------------

termination or acceleration under, (i) the certificate of incorporation or
bylaws of the Company, (ii) any mortgage, note, indenture, deed of trust, lease,
loan agreement or other agreement binding upon the Company or (iii) any permit,
license, judgment, order, decree, ruling, injunction, statute, law, ordinance,
rule or regulation applicable to the Company or any of its Subsidiaries, other
than in the cases of clauses (ii) and (iii) as would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect. Assuming
the accuracy of the representations of each Purchaser set forth herein, other
than (A) any required filings or approvals under the HSR Act or any foreign
antitrust or competition laws, requirements or regulations in connection with
the issuance of shares of Company Common Stock upon the conversion of the Notes,
(B) the filing of a Supplemental Listing Application with the NYSE, (C) any
required filings pursuant to the Exchange Act or the rules of the SEC or the
NYSE or (D) as have been obtained prior to the date of this Agreement, no
consent, approval, order or authorization of, or registration, declaration or
filing with, any Governmental Entity is required on the part of the Company or
any of its Subsidiaries in connection with the execution, delivery and
performance by the Company of this Agreement and the consummation by the Company
of the Transactions (in each case other than the transactions contemplated by
Article V), except for any consent, approval, order, authorization,
registration, declaration, filing, exemption or review the failure of which to
be obtained or made, individually or in the aggregate, would not reasonably be
expected to have a Material Adverse Effect.

(g) Reports; Financial Statements.

(i) The Company has filed or furnished, as applicable, (A) its annual report on
Form 10-K for the fiscal year ended December 31, 2018, (B) its quarterly reports
on Form 10-Q for its fiscal quarters ended March 30, 2019 and June 29, 2019,
(C) its proxy statement relating to the annual meeting of the stockholders of
the Company held in 2019 and (D) all other forms, reports, schedules and other
statements required to be filed or furnished by it with the SEC under the
Exchange Act or the Securities Act since December 31, 2018 (collectively, the
“Company Reports”). As of its respective date, and, if amended, as of the date
of the last such amendment, each Company Report complied in all material
respects as to form with the applicable requirements of the Securities Act and
the Exchange Act, and any rules and regulations promulgated thereunder
applicable to such Company Report. As of its respective date, and, if amended,
as of the date of the last such amendment, no Company Report contained any
untrue statement of a material fact or omitted to state a material fact required
to be stated therein or necessary to make the statements made therein, in light
of the circumstances in which they were made, not misleading.

(ii) Each of the consolidated balance sheets, and the related consolidated
statements of income, changes in stockholders’ equity and cash flows, included
in the Company Reports filed with the SEC under the Exchange Act (A) have been
prepared from, and are in accordance with, the books and records of the Company
and its Subsidiaries, (B) fairly present in all material respects the
consolidated financial position of the Company and its consolidated Subsidiaries
as of the dates shown and the results of the consolidated operations,

 

14



--------------------------------------------------------------------------------

changes in stockholders’ equity and cash flows of the Company and its
consolidated Subsidiaries for the respective fiscal periods or as of the
respective dates therein set forth, subject, in the case of any unaudited
financial statements, to normal recurring year-end audit adjustments, (C) have
been prepared in accordance with GAAP consistently applied during the periods
involved, except as otherwise set forth therein or in the notes thereto, and in
the case of unaudited financial statements except for the absence of footnote
disclosure, and (D) otherwise comply with the requirements of the SEC.

(h) Absence of Certain Changes. Since December 31, 2018 until the date hereof,
(i) except as previously disclosed to any of the Purchasers and/or their
counsel, the Company and its Subsidiaries have conducted their respective
businesses in all material respects in the ordinary course of business, and
(ii) no events, changes or developments have occurred that, individually or in
the aggregate, have had or would reasonably be expected to have a Material
Adverse Effect.

(i) No Undisclosed Liabilities, etc. As of the date hereof, there are no
liabilities of the Company or any of its Subsidiaries that would be required by
GAAP to be reflected on the face of the balance sheet, except (i) liabilities
reflected or reserved against in the financial statements contained in the
Company Reports, (ii) liabilities incurred since June 29, 2019 in the ordinary
course of business and (iii) liabilities that would not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

(j) Compliance with Applicable Law. Each of the Company and its Subsidiaries has
complied in all respects with, and is not in default or violation in any respect
of, any law, statute, order, rule, regulation, policy or guideline of any
federal, state or local governmental authority applicable to the Company or such
Subsidiary, other than such non-compliance, defaults or violations that,
individually or in the aggregate, have not had and would not reasonably be
expected to have a Material Adverse Effect.

(k) Legal Proceedings. As of the date hereof, neither the Company nor any of its
Subsidiaries is a party to any, and there are no pending, or to the knowledge of
the Company, threatened, legal, administrative, arbitral or other proceedings,
claims, actions or governmental investigations of any nature against the Company
or any of its Subsidiaries (i) that, individually or in the aggregate, have had
or would reasonably be expected to have a Material Adverse Effect or (ii) that
challenge the validity of the Transactions. As of the date hereof, neither the
Company nor any of its Subsidiaries is subject to any order, judgment or decree
of a Governmental Entity that, individually or in the aggregate, has had or
would reasonably be expected to have a Material Adverse Effect. As of the date
hereof, except as, individually or in the aggregate, has not had and would not
reasonably be expected to have a Material Adverse Effect, there is no
investigation or review pending (or, to the knowledge of the Company,
threatened) by any Governmental Entity with respect to the Company or any of its
Subsidiaries.

 

15



--------------------------------------------------------------------------------

(l) Investment Company Act. The Company is not, and immediately after receipt of
payment for the Notes will not be, an “investment company” within the meaning of
the Investment Company Act of 1940, as amended.

(m) Taxes and Tax Returns. Except as, individually or in the aggregate, has not
had and would not reasonably be expected to have a Material Adverse Effect:

(i) the Company and each of its Subsidiaries has timely filed (taking into
account all applicable extensions) all Tax Returns required to be filed by it,
and all such Tax Returns were correct and complete in all respects, and the
Company and each of its Subsidiaries has paid (or has had paid on its behalf) to
the appropriate Governmental Entity all Taxes that are required to be paid by
it, except, in each case, with respect to matters contested in good faith or for
which adequate reserves have been established in accordance with GAAP; and

(ii) there are no disputes pending, or claims asserted in writing, in respect of
Taxes of the Company or any of its Subsidiaries for which reserves that are
adequate under GAAP have not been established.

(n) Brokers and Finders. The Company has not retained, utilized or been
represented by, or otherwise become obligated to, any broker, placement agent,
financial advisor or finder in connection with the transactions contemplated by
this Agreement whose fees the Purchasers would be required to pay.

Section 3.02. Representations and Warranties of Each Purchaser. Each Purchaser,
severally and not jointly, represents and warrants to, and agrees with, the
Company, as of the date hereof, as follows:

(a) Organization; Ownership. Such Purchaser is a limited partnership, duly
organized, validly existing and in good standing under the laws of the State of
Delaware and has all requisite limited partnership power and authority to own,
operate and lease its properties and to carry on its business as it is being
conducted on the date of this Agreement.

(b) Authorization; Sufficient Funds; No Conflicts.

(i) Such Purchaser has full partnership power and authority to execute and
deliver this Agreement and to consummate the Transactions. The execution,
delivery and performance by such Purchaser of this Agreement and the
consummation of the Transactions have been duly authorized by all necessary
partnership action on behalf of such Purchaser. No other proceedings on the part
of such Purchaser are necessary to authorize the execution, delivery and
performance by such Purchaser of this Agreement and consummation of the
Transaction. This Agreement has been duly and validly executed and delivered by
such Purchaser. Assuming this Agreement constitutes the valid and binding
obligation of the Company, this Agreement is a valid and binding obligation of
such Purchaser, enforceable against such Purchaser in accordance with its terms,
subject to the limitation of such enforcement by the Enforceability Exceptions.

 

16



--------------------------------------------------------------------------------

(ii) Such Purchaser has cash in immediately available funds or uncalled and
unrestricted capital commitments in excess of the Purchase Price.

(iii) The execution, delivery and performance of this Agreement by such
Purchaser, the consummation by such Purchaser of the Transactions and the
compliance by such Purchaser with any of the provisions hereof and thereof will
not conflict with, violate or result in a breach of any provision of, or
constitute a default under, or result in the termination of or accelerate the
performance required by, or result in a right of termination or acceleration
under, (A) any provision of such Purchaser’s organizational documents, (B) any
mortgage, note, indenture, deed of trust, lease, loan agreement or other
agreement binding upon such Purchaser or (C) any permit, license, judgment,
order, decree, ruling, injunction, statute, law, ordinance, rule or regulation
applicable to such Purchaser or any of its Affiliates, other than in the cases
of clauses (B) and (C) as would not reasonably be expected to materially and
adversely affect or delay the consummation of the Transactions.

(c) Consents and Approvals. No consent, approval, order or authorization of, or
registration, declaration or filing with, or exemption or review by, any
Governmental Entity is required on the part of such Purchaser in connection with
the execution, delivery and performance by such Purchaser of this Agreement and
the consummation by such Purchaser of the Transactions, except for any required
filings or approvals under the HSR Act or any foreign antitrust or competition
laws, requirements or regulations in connection with the issuance of shares of
Company Common Stock upon the conversion of the Notes and any consent, approval,
order, authorization, registration, declaration, filing, exemption or review the
failure of which to be obtained or made, individually or in the aggregate, would
not reasonably be expected to adversely affect or delay the consummation of the
Transactions by such Purchaser.

(d) Securities Act Representations.

(i) Such Purchaser is an accredited investor (as defined in Rule 501 of the
Securities Act) and is aware that the sale of the Notes is being made in
reliance on a private placement exemption from registration under the Securities
Act. Such Purchaser is acquiring the Notes (and any shares of Company Common
Stock issuable upon conversion of the Notes) for its own account, and not with a
view toward, or for sale in connection with, any distribution thereof in
violation of any federal or state securities or “blue sky” law, or with any
present intention of distributing or selling such Notes (or any shares of
Company Common Stock issuable upon conversion of the Notes) in violation of the
Securities Act. Such Purchaser has sufficient knowledge and experience in
financial and business matters so as to be capable of evaluating the merits and
risks of its investment in such Notes (and any shares of Company Common Stock
issuable upon conversion of the Notes) and is capable of bearing the economic
risks of such investment. Such Purchaser has been provided a reasonable
opportunity to undertake and has undertaken such investigation and has been
provided with and has evaluated such documents and information as it has deemed
necessary to enable it to make an informed and intelligent decision with respect
to the execution, delivery and performance of this Agreement.

 

17



--------------------------------------------------------------------------------

(ii) Such Purchaser has no current intent or purpose to take any action that
would be a violation of this Agreement.

(iii) Neither such Purchaser (or any of its Affiliates) is acting in concert,
and neither such Purchaser (or any of its Affiliates) has any agreement or
understanding, with any Person that is not an Affiliate of such Purchaser, and
is not otherwise a member of a “group” (as such term is used in Section 13(d)(3)
of the Exchange Act), with respect to the Company or its securities.

(e) Brokers and Finders. Such Purchaser has not retained, utilized or been
represented by, or otherwise become obligated to, any broker, placement agent,
financial advisor or finder in connection with the transactions contemplated by
this Agreement whose fees the Company would be required to pay.

(f) Ownership of Shares. None of such Purchaser or its Affiliates Beneficially
Own any shares of Company Common Stock (without giving effect to the issuance of
the Notes hereunder) other than (i) any shares of Company Common Stock
Beneficially Owned by managing directors, officers or other employees of the SLA
Group in their respective individual capacities and (ii) any Other Securities.

(g) Purchaser Status. Such Purchaser is a U.S. Person.

(h) No Additional Representations.

(i) Such Purchaser acknowledges that the Company does not make any
representation or warranty as to any matter whatsoever except as expressly set
forth in Section 3.01 and in any certificate delivered by the Company pursuant
to this Agreement, and specifically (but without limiting the generality of the
foregoing), that, except as expressly set forth in Section 3.01 and in any
certificate delivered by the Company pursuant to this Agreement, the Company
makes no representation or warranty with respect to (A) any matters relating to
the Company, its business, financial condition, results of operations, prospects
or otherwise, (B) any projections, estimates or budgets delivered or made
available to such Purchaser (or any of its Affiliates, officers, directors,
employees or other representatives) of future revenues, results of operations
(or any component thereof), cash flows or financial condition (or any component
thereof) of the Company and its Subsidiaries or (C) the future business and
operations of the Company and its Subsidiaries, and such Purchaser has not
relied on or been induced by such information or any other representations or
warranties (whether express or implied or made orally or in writing) not
expressly set forth in Section 3.01 and in any certificate delivered by the
Company pursuant to this Agreement.

(ii) Such Purchaser has conducted its own independent review and analysis of the
business, operations, assets, liabilities, results of operations, financial
condition and prospects of the Company and its Subsidiaries and

 

18



--------------------------------------------------------------------------------

acknowledges such Purchaser has been provided with sufficient access for such
purposes. Such Purchaser acknowledges and agrees that, except for the
representations and warranties expressly set forth in Section 3.01 and in any
certificate delivered by the Company pursuant to this Agreement, (i) no person
has been authorized by the Company to make any representation or warranty
relating to itself or its business or otherwise in connection with the
transactions contemplated hereby, and if made, such representation or warranty
must not be relied upon by such Purchaser as having been authorized by the
Company, and (ii) any estimates, projections, predictions, data, financial
information, memoranda, presentations or any other materials or information
provided or addressed to such Purchaser or any of its Affiliates or
representatives are not and shall not be deemed to be or include representations
or warranties of the Company unless any such materials or information are the
subject of any express representation or warranty set forth in Section 3.01 of
this Agreement and in any certificate delivered by the Company pursuant to this
Agreement.

ARTICLE IV

ADDITIONAL AGREEMENTS

Section 4.01. Taking of Necessary Action. Each of the parties hereto agrees to
use its reasonable efforts promptly to take or cause to be taken all action and
promptly to do or cause to be done all things necessary, proper or advisable
under applicable laws and regulations to consummate and make effective the sale
and purchase of the Notes hereunder, subject to the terms and conditions hereof
and compliance with applicable law. In case at any time before or after the
Closing any further action is necessary or desirable to carry out the purposes
of the sale and purchase of the Notes, the proper officers, managers and
directors of each party to this Agreement shall take all such necessary action
as may be reasonably requested by, and the sole expense of, the requesting
party.

Section 4.02. Lock-Up; Non-Conversion.

(a) During the Lock-Up Period, notwithstanding any rights provided in Article V,
each Purchaser shall not, without the Company’s prior written consent, directly
or indirectly, (a) sell, offer, transfer, assign, mortgage, hypothecate, gift,
pledge or dispose of, enter into or agree to enter into any contract, option or
other arrangement or understanding with respect to the sale, transfer, pledge,
mortgage, hypothecation, gift, assignment or similar disposition of (any of the
foregoing, a “transfer”), any of the Notes or any shares of Company Common Stock
issuable or issued upon conversion or repurchase by the Company of any of the
Notes (other than (i) any transfer to such Purchaser’s Affiliate that (1) is an
entity organized or incorporated under the laws of the United States, any State
thereof or the District of Columbia and is a U.S. Person and (2) executes and
delivers to the Company a Joinder becoming a Purchaser party to this Agreement
and the Confidentiality Agreement and a duly completed and executed IRS Form
W-9, (ii) to the Company or any of its Subsidiaries, (iii) to a Third Party for
cash solely to the extent that all of the net proceeds of such sale are solely
used to satisfy a margin call (i.e. posted as collateral) or repay a Permitted
Loan to the extent necessary to

 

19



--------------------------------------------------------------------------------

satisfy a bona fide margin call on such Permitted Loan or avoid a bona fide
margin call on such Permitted Loan that is reasonably likely to occur (in each
case through no fault of such Purchaser or any of its Affiliates) or (iv) the
tender of any Company Common Stock into any tender or exchange offer made to all
of the holders of Company Common Stock by a Third Party for a number of
outstanding shares of Voting Stock that, if consummated, would result in a
Change in Control solely to the extent that (x) the Board of Directors has
recommended such tender or exchange offer in a Schedule 14D-9 under the Exchange
Act or (y) such tender or exchange offer is either (I) a tender or exchange
offer for less than all of the outstanding shares of Company Common Stock or
(II) part of a two-step transaction and the consideration to be received in the
second step of such transaction is not identical in the amount or form of
consideration (or the election of the type of consideration available to holders
of Company Common Stock is not identical in the second-step of such transaction)
as the first step of such transaction (a “Third Party Tender/Exchange Offer”),
the transfers contemplated by clauses (i) through (iv) are referred to herein as
“Permitted Transfers”) (and any related conversion of Notes to the extent
required to effect such tender or exchange) and any transfer effected pursuant
to any merger, consolidation or similar transaction consummated by the Company
(for the avoidance of doubt, if such Third Party Tender/Exchange Offer does not
close for any reason, the restrictions on transfer contained herein shall
continue to apply to any Company Common Stock received pursuant to the
conversion of any Notes that had previously been converted to participate in any
such tender or exchange offer) or (b) enter into or engage in any hedge, swap,
short sale, derivative transaction or other agreement or arrangement that
transfers to any Third Party, directly or indirectly, in whole or in part, any
of the economic consequences of ownership of the Notes or any shares of Company
Common Stock issuable or issued upon conversion or repurchase by the Company of
any of the Notes (such actions in clauses (a) and (b), “Prohibited Transfers”).
Following the Lock-Up Period, each Purchaser shall not transfer any of the Notes
or any shares of Company Common Stock issuable or issued upon conversion or
repurchase by the Company of the Notes to any of its Affiliates that (i) is not
an entity organized or incorporated under the laws of the United States, any
State thereof or the District of Columbia or is not a U.S. Person or (ii) did
not execute and deliver to the Company a Joinder becoming a Purchaser party to
this Agreement and the Confidentiality Agreement or did not deliver to the
Company a duly completed and executed IRS Form W-9. Any purported Prohibited
Transfer in violation of this Section 4.02 shall be null and void ab initio.
Notwithstanding the foregoing, each Purchaser (or a controlled Affiliate of such
Purchaser) shall be permitted to mortgage, hypothecate, and/or pledge the Notes
and/or the shares of Company Common Stock issuable or issued upon conversion or
repurchase by the Company of the Notes in respect of one or more bona fide
purpose (margin) or bona fide non-purpose loans (each, a “Permitted Loan”). Any
Permitted Loan entered into by such Purchaser or its controlled Affiliates shall
be with one or more financial institutions and nothing contained in this
Agreement shall prohibit or otherwise restrict the ability of any lender (or its
securities’ affiliate) or collateral agent to foreclose upon and sell, dispose
of or otherwise transfer the Notes and/or shares of Company Common Stock
(including shares of Company Common Stock received upon conversion or repurchase
by the Company of the Notes following foreclosure on a Permitted Loan)
mortgaged, hypothecated and/or pledged to secure the obligations of the borrower

 

20



--------------------------------------------------------------------------------

following an event of default under a Permitted Loan. Notwithstanding the
foregoing or anything to the contrary herein, in the event that any lender or
other creditor under a Permitted Loan transaction (including any agent or
trustee on their behalf) or any affiliate of the foregoing exercises any rights
or remedies in respect of the Notes or the shares of Company Common Stock
issuable or issued upon conversion or repurchase by the Company of the Notes or
any other collateral for any Permitted Loan, no lender, creditor, agent or
trustee on their behalf or affiliate of any of the foregoing (other than, for
the avoidance of doubt, such Purchaser or any of its Affiliates) shall be
entitled to any rights or have any obligations or be subject to any transfer
restrictions or limitations hereunder (including, without limitation, the rights
or benefits provided for in Section 4.06, Section 4.07) except and to the extent
for those provided for in Article V.

(b) Notwithstanding anything in this Agreement or elsewhere to the contrary, any
sale of Notes or Common Stock pursuant to Article V shall be subject to any
applicable limitations set forth in this Section 4.02 and Article V but shall
not be subject to any policies, procedures or limitations (other than any
applicable federal securities laws and any other applicable laws) otherwise
applicable to the SLA Affiliated Directors with respect to trading in the
Company’s securities (other than as set forth in clause (i) of the definition of
“Blackout Period”) and the Company acknowledges and agrees that such policies,
procedures or limitations applicable to the SLA Affiliated Directors shall not
be violated by any such transfer pursuant to Article V, other than any
applicable federal securities laws and any other applicable laws.

(c) Notwithstanding anything in the Notes or in the Indenture to the contrary,
during the Lock-Up Period, each Purchaser (including any Party that signs a
Joinder) shall not, without the Company’s prior written consent, convert (or
give notice of conversion of) any of the Notes, irrespective of whether
permitted pursuant to the terms of the Notes or the Indenture, except in
connection with a transfer of shares of Company Common Stock issuable upon
conversion of such Notes pursuant to clauses (iii) or (iv) of the definition of
“Permitted Transfer”. For the avoidance of doubt, notwithstanding anything in
the Notes or in the Indenture to the contrary, the Company shall not be
obligated to issue any shares of Company Common Stock to any Purchaser or any of
its Affiliates during the Lock-Up Period pursuant to this Agreement, the Notes
or the Indenture except as contemplated in the immediately preceding sentence.

(d) For the avoidance of doubt, the provisions of this Section 4.02 shall not be
applicable to any Other Securities.

 

21



--------------------------------------------------------------------------------

Section 4.03. Standstill.

(a) Each Purchaser agrees that, during the Standstill Period (unless
specifically requested in writing by the Company, acting through a resolution of
a majority of the Company’s directors not including any SLA Affiliated
Directors), such Purchaser shall not, and shall cause each of its Affiliates and
Associates (collectively and individually, the “Purchaser Affiliates,”) not to,
directly or indirectly, in any manner, alone or in concert with others:

(i) make, engage in, or in any way participate in, directly or indirectly, any
“solicitation” of proxies (as such terms are used in the proxy rules of the SEC
but without regard to the exclusion set forth in Rule 14a-1(l)(2)(iv)) or
consents to vote, or seek to advise, encourage or influence any person with
respect to the voting of any securities of the Company for the election of
individuals to the Board of Directors or to approve stockholder proposals, or
become a “participant” in any contested “solicitation” (as such terms are
defined or used under the Exchange Act) for the election of directors with
respect to the Company, other than a “solicitation” or acting as a “participant”
in support of all of the nominees of the Board of the Directors at any
stockholder meeting, or make or be the proponent of any stockholder proposal
(pursuant to Rule 14a-8 under the Exchange Act or otherwise);

(ii) form, join, encourage, influence, advise or in any way participate in any
“group” (as such term is defined in Section 13(d)(3) of the Exchange Act) with
any persons who are not such Purchaser’s Purchaser Affiliates with respect to
any securities of the Company or otherwise in any manner agree, attempt, seek or
propose to deposit any securities of the Company or any securities convertible
or exchangeable into or exercisable for any such securities in any voting trust
or similar arrangement, or subject any securities of the Company to any
arrangement or agreement with respect to the voting thereof, except as expressly
permitted by this Agreement;

(iii) acquire, offer or propose to acquire, or agree to acquire, directly or
indirectly, whether by purchase, tender or exchange offer, through the
acquisition of control of another person, by joining a partnership, limited
partnership, syndicate or other group (including any group of persons that would
be treated as a single “person” under Section 13(d) of the Exchange Act),
through swap or hedging transactions or otherwise, any securities of the Company
or any rights decoupled from the underlying securities that would result in such
Purchaser (together with such Purchaser’s Purchaser Affiliates), having
Beneficial Ownership in more than 12.5% in the aggregate of the shares of the
Company Common Stock outstanding at such time, excluding any issuance by the
Company of shares of Company Common Stock or options, warrants or other rights
to acquire Common Stock (or the exercise thereof) to any SLA Affiliated Director
as compensation for their membership on the Board of Directors; provided that
nothing herein will require any Notes, shares of Company Common Stock or Other
Securities to be sold to the extent such Purchaser and such Purchaser’s
Purchaser Affiliates, collectively, exceed the ownership limit under this
paragraph as the result of a share repurchase or any other Company actions that
reduces the number of outstanding shares of Company Common Stock. For the
avoidance of doubt, this Section 4.03(a)(iii) shall not restrict conversion of
the Notes or the Other Notes and shall not be violated by any conversion rate
adjustment. For purposes of this Section 4.03(a)(iii), no securities
Beneficially Owned by a portfolio company of such Purchaser or its Affiliates
will be deemed to be Beneficially Owned by such Purchaser or any of its
Affiliates only so long as (x) such portfolio company is not an Affiliate of
such Purchaser for purposes of this

 

22



--------------------------------------------------------------------------------

Agreement, (y) neither such Purchaser and nor any of its Purchaser Affiliates
has encouraged, instructed, directed, assisted or advised such portfolio company
with respect to the acquisition, voting or disposition of securities of the
Company by the portfolio company and (z) neither such Purchaser or any of its
Affiliates is a member of a group (as such term is defined in Section 13(l)(3)
of the Exchange Act) with that portfolio company with respect to any securities
of the Company;

(iv) transfer, directly or indirectly, through swap or hedging transactions or
otherwise, the Notes or Company Common Stock Beneficially owned by such
Purchaser or its Affiliates or any economic or voting rights decoupled from the
underlying securities held by such Purchaser or its Affiliates to any Third
Party that, to the knowledge of such Purchaser at the time it enters into such
transaction, would result in such Third Party, together with its Affiliates and
Associates, having Beneficial Ownership in the aggregate of more than 12.5% of
the shares of Company Common Stock outstanding at such time; provided, that
(x) such Purchaser or its Affiliates, as applicable shall provide written notice
to the Company if it has actual knowledge at the time of such transaction that
such transfer, directly or indirectly, through swap or hedging transactions or
otherwise, of its Notes or Company Common Stock to any Third Party would result
in such Third Party, together with its Affiliates and Associates, having
Beneficial Ownership in the aggregate of more than 9.9% of the shares of Company
Common Stock outstanding at such time and (y) nothing in this clause (iv) shall
in any way prohibit, limit or restrict any transfer (A) pursuant to a Permitted
Loan or any foreclosure thereunder, (B) pursuant to a Third Party
Tender/Exchange Offer or pursuant to a merger, consolidation or similar
transaction entered into by the Company, (C) in a bona fide underwritten public
offering or in a broker transaction pursuant to Rule 144 (provided that, in
relation to such Rule 144 offering, such Purchaser has not instructed or
encouraged such broker to sell such Notes or Company Common Stock to a specific
Third Party or class of Third Parties which would result in a violation of this
clause (iv)), or (D) in a derivatives transaction entered into with, or
purchased from, a bank, broker-dealer or other recognized derivatives dealer
that is not a hedge fund or activist investor, or to the knowledge such
Purchaser, an Affiliate of a hedge fund or activist investor;

(v) effect or seek to effect, offer or propose to effect, cause or participate
in, or in any way assist or facilitate any other person to effect or seek, offer
or propose to effect or participate in, any tender or exchange offer, merger,
consolidation, acquisition, scheme of arrangement, business combination,
recapitalization, reorganization, sale or acquisition of all or substantially
all assets, liquidation, dissolution or other extraordinary transaction
involving the Company or any of its Subsidiaries or joint ventures or any of
their respective securities (each, an “Extraordinary Transaction”), or make any
public statement with respect to an Extraordinary Transaction; provided,
however, that this clause shall not preclude the tender by such Purchaser or its
Purchaser Affiliate of any securities of the Company into any Third Party
Tender/Exchange Offer (and any related conversion of Notes to the extent
required to effect such tender) or the vote by such Purchaser or its Purchaser
Affiliate of any voting securities of the Company with respect to any
Extraordinary Transaction;

 

23



--------------------------------------------------------------------------------

(vi) (A) call or seek to call any meeting of stockholders of the Company,
including by written consent, (B) seek representation on the Board of Directors,
except as expressly set forth herein, (C) seek the removal of any member of the
Board of Directors (other than an SLA Affiliated Director in accordance with
Section 4.07), (D) solicit consents from stockholders or otherwise act or seek
to act by written consent with respect to the Company, (E) conduct a referendum
of stockholders of the Company or (F) make a request for any stockholder list or
other Company books and records, whether pursuant to Section 220 of the DGCL or
otherwise;

(vii) take any action in support of or make any proposal or request that
constitutes: (A) controlling or changing the Board of Directors or management of
the Company, including any plans or proposals to change the number or term of
directors or to fill any vacancies on the Board of Directors, (B) any material
change in the capitalization or dividend policy of the Company, (C) any other
material change in the Company’s management, business or corporate structure,
(D) seeking to have the Company waive or make amendments or modifications to the
Company’s certificate of incorporation or bylaws, or other actions that may
impede or facilitate the acquisition of control of the Company by any person,
(E) causing a class of securities of the Company to be delisted from, or to
cease to be authorized to be quoted on, any securities exchange; or (F) causing
a class of equity securities of the Company to become eligible for termination
of registration pursuant to Section 12(g)(4) of the Exchange Act;

(viii) make statements reasonably expected to disparage or cause to be
disparaged the Company or its Subsidiaries or any of its current or former
officers or directors in a manner reasonably expected to cause harm to such
person and using a means of communication that is reasonably expected to be and
results in a broad dissemination of such remarks (provided such Purchaser or its
applicable Affiliates shall have an opportunity to publicly cure any such
statement within two (2) Business Days after being informed by the Company that
such Purchaser or its Affiliates have breached this clause (viii));

(ix) make any public disclosure, announcement or statement regarding any intent,
purpose, plan or proposal with respect to the Board of Directors, the Company,
its management, policies or affairs, any of its securities or assets or this
Agreement that is inconsistent with the provisions of this Agreement;

(x) enter into any discussions, negotiations, agreements or understandings with
any Third Party with respect to any of the foregoing, or advise, assist,
knowingly encourage or seek to persuade any Third Party to take any action or
make any statement with respect to any of the foregoing; or

 

24



--------------------------------------------------------------------------------

(xi) request, directly or indirectly, any amendment, modification or waiver of
this Section 4.03 (including this clause (xi)).

(b) The foregoing provisions of Section 4.03(a) shall not be deemed to prohibit
a Purchaser or any of its Purchaser Affiliates or their respective directors,
executive officers, partners, employees or managing members or agents (acting in
such capacity) from communicating privately with the Company’s directors,
officers or advisors so long as such communications are not intended to, and
would not reasonably be expected to, require any public disclosure of such
communications; provided that no such person may request, directly or
indirectly, any amendment, modification or waiver of this Section 4.03
(including Section 4.03(a)(xi) and this Section 4.03(b)).

(c) Nothing in this Section 4.03 shall limit any actions that may be taken by
any SLA Affiliated Director acting solely as a director of the Company
consistent with his fiduciary duties as a director of the Company.

(d) Notwithstanding anything in this Section 4.03 to the contrary, if (i) the
Company enters into a definitive agreement providing for a transaction that, if
consummated, would result in a Change in Control and provides for all-cash
consideration to the holders of Company Common Stock and (ii) the Company had
not, reasonably prior to entering into such definitive agreement, provided the
Purchasers with a written notice inviting the Purchaser Affiliates to make one
or more proposals or offers to effect a transaction that would result in Change
in Control, then after the announcement of such transaction and prior to the
earlier of any termination of such definitive agreement or Company stockholder
approval of such definitive agreement, nothing in this Section 4.03 will prevent
the Purchaser Affiliates (A) from submitting to the Board of Directors one or
more bona fide proposals or offers for an alternative transaction involving,
directly or indirectly, one or more Purchaser Affiliates, (B) pursuing and
entering into any such alternative transaction with the Company and (C) taking
any actions in furtherance of the foregoing, including actions relating to
obtaining equity and/or debt financing for the alternative transaction as long
as (x) any proposal or offer is conditioned on the proposed transaction being
approved by the Board of Directors and (y) the Purchaser Affiliates do not make
any public announcement or disclosure of such proposal, offer or actions other
than any filings and disclosures that may be required in filings with the SEC.

Section 4.04. Securities Laws. Each Purchaser acknowledges and agrees that, as
of the Closing Date, the Notes (and the shares of Company Common Stock that are
issuable upon conversion or repurchase by the Company of the Notes) have not
been registered under the Securities Act or the securities laws of any state and
that they may be sold or otherwise disposed of only in one or more transactions
registered under the Securities Act and, where applicable, such laws, or as to
which an exemption from the registration requirements of the Securities Act and,
where applicable, such laws, is available. Each Purchaser acknowledges that,
except as provided in Article V with respect to shares of Company Common Stock
and the Notes, such Purchaser has no right to require the Company or any of its
Subsidiaries to register the Notes or the shares of Company Common Stock that
are issuable upon conversion or repurchase by the Company of the Notes.

 

25



--------------------------------------------------------------------------------

Section 4.05. Lost, Stolen, Destroyed or Mutilated Securities. Upon receipt of
evidence satisfactory to the Company of the loss, theft, destruction or
mutilation of any certificate for any security of the Company and, in the case
of loss, theft or destruction, upon delivery of an undertaking by the holder
thereof to indemnify the Company (and, if requested by the Company, the delivery
of an indemnity bond sufficient in the judgment of the Company to protect the
Company from any loss it may suffer if a certificate is replaced), or, in the
case of mutilation, upon surrender and cancellation thereof, the Company will
issue a new certificate or, at the Company’s option, a share ownership statement
representing such securities for an equivalent number of shares or another
security of like tenor, as the case may be.

Section 4.06. Antitrust Approval. The Company and the Purchasers acknowledge
that one or more filings under the HSR Act or foreign antitrust laws may be
necessary in connection with the issuance of shares of Company Common Stock upon
conversion or repurchase by the Company of the Notes. Each Purchaser will
promptly notify the Company if any such filing is required on the part of such
Purchaser. To the extent reasonably requested, the Company, such Purchaser and
any other applicable Purchaser Affiliate will use reasonable efforts to
cooperate in timely making or causing to be made all applications and filings
under the HSR Act or any foreign antitrust requirements in connection with the
issuance of shares of Company Common Stock upon conversion or repurchase by the
Company of Notes held by such Purchaser or any Purchaser Affiliate in a timely
manner and as required by the law of the applicable jurisdiction; provided that,
notwithstanding in this Agreement to the contrary, the Company shall not have
any responsibility or liability for failure of such Purchaser or any of its
Affiliates to comply with any applicable law. For as long as there are Notes
outstanding and owned by a Purchaser or its Affiliates, the Company shall as
promptly as reasonably practicable provide (no more than four (4) times per
calendar year) such information regarding the Company and its Subsidiaries as
the Purchasers may reasonably request in order to determine what foreign
antitrust requirements may exist with respect to any potential conversion of the
Notes. Except as provided in Section 6.06, each Purchaser shall be responsible
for the payment of the filing fees associated with any such applications or
filings.

Section 4.07. Board Nomination Rights.

(a) Effective upon the Closing, Egon Durban shall be deemed to be the initial
Purchaser Designee. The Company agrees that Purchaser 1 shall have the right to
nominate at each meeting or action by written consent at which individuals will
be elected members of the Board of Directors a number of nominees of Purchaser 1
equal to the product of: (x) the percentage of the outstanding Common Stock
Beneficially Owned by the Purchasers and their Affiliates as of the close of
business on the tenth Business Day preceding the filing with the SEC of the
Company’s proxy statement or information statement for such director election
multiplied by (y) the number of directors comprising the Board of Directors;
provided, however, except as provided in the following parenthetical, that such
product shall be rounded to the nearest whole number of directors following such
election (for the avoidance of doubt, Purchaser 1 shall have a right to nominate
a member to the Board of Directors if and only so long as the Purchasers and
their Affiliates do not collectively fall below the Minimum Ownership Threshold
(as defined below) at any point in time, such that Purchaser 1 shall have the
right to at least one nominee as long as it owns the Minimum Ownership
Threshold). Notwithstanding the foregoing, Purchaser 1 shall (A) not have a
right

 

26



--------------------------------------------------------------------------------

to nominate any member to the Board of Directors from and after such time as the
Purchasers and their Affiliates collectively Beneficially Own less than 50% of
the number of outstanding shares of Company Common Stock Beneficially Owned by
the Purchasers and their Affiliates collectively immediately following the
Closing (as equitably adjusted for any stock split, reverse stock split,
recapitalization or similar event with respect to the Company Common Stock) (the
“Minimum Ownership Threshold”), and (B) in no event have the right to nominate
more than two (2) directors.

(b) Subject to the terms and conditions of this Section 4.07 and applicable law,
the Company agrees to include the Purchaser Designee Purchaser 1 is entitled to
nominate pursuant to Section 4.07(a) in its slate of nominees for election as
directors of the Company at each of the Company’s meetings of stockholders or
action by written consent at which directors are to be elected and use its
reasonable efforts to cause the election of such Purchaser Designee to the Board
of Directors (for the avoidance of doubt, the Company will be required to use
substantially the same level of efforts and provide substantially the same level
of support as is used and/or provided for the other director nominees of the
Company with respect to the applicable meeting of stockholders or action by
written consent). For the avoidance of doubt, failure of the stockholders of the
Company to elect any Purchaser Designee to the Board of Directors shall not
affect the right of Purchaser 1 to nominate directors for election pursuant to
this Section 4.07 in any future election of directors.

(c) Each Purchaser Designee must be (x) Egon Durban or Greg Mondre or (y) a
managing director (or, solely in the event there has been a Director Policy
Change, a director) of Silver Lake Alpine Management Company, L.L.C. that is
reasonably acceptable to the Board of Directors and who meets in all material
respects all of the requirements of a director of the Company described in this
Section 4.07. As a condition to any Purchaser Designee’s appointment to the
Board of Directors and nomination for election as a director of the Company at
the Company’s annual meetings of stockholders (A) Purchaser 1 and the Purchaser
Designee must in all material respects provide to the Company (1) all
information reasonably requested by the Company that is required to be or
customarily disclosed for directors, candidates for directors, and their
affiliates and representatives in a proxy statement or other filings under
applicable law or regulation or stock exchange rules or listing standards, in
each case, relating to their nomination or election as a director of the Company
or the Company’s operations in the ordinary course of business and
(2) information reasonably requested by the Company in connection with assessing
eligibility, independence and other criteria applicable to directors or
satisfying compliance and legal or regulatory obligations, in each case,
relating to their nomination or election as a director of the Company or the
Company’s operations in the ordinary course of business, with respect to the
Purchasers, their Affiliates and the applicable Purchaser Designees, (B) the
Purchaser Designee must be qualified to serve as a director of the Company under
the DGCL to the same extent as all other directors of the Company and (C) the
Purchaser Designee must satisfy the requirements set forth in the Company’s
Board Governance Guidelines, the Company’s principles of conduct for members of
the Board of Directors, securities trading policy (subject to Section 4.02) and
code of business conduct, in each case as currently in effect (the “Specified
Guidelines”) with such changes thereto (or such successor policies) as are
applicable to all other directors and as are consistent with clause (d) below
(for the avoidance of doubt, the Purchaser Designee shall not be required to
qualify as an independent director under

 

27



--------------------------------------------------------------------------------

applicable stock exchange rules and federal securities laws and regulations).
The Company will make all information requests pursuant to this Section 4.07(c)
in good faith in a timely manner that allows Purchaser 1 and the Purchaser
Designee a reasonable amount of time to provide such information, and will
cooperate in good faith with Purchaser 1 and the Purchaser Designee in
connection with their efforts to provide the requested information. Any other
SLA Affiliated Director nominated by the Company shall be subject to the same
requirements as described in this Section 4.07(c).

(d) The Purchasers acknowledge that at all times while serving as a member of
the Board of Directors, each SLA Affiliated Director will be required to comply
with all policies, procedures, processes, codes, rules, standards and guidelines
applicable to all non-executive members of the Board of Directors that (x) are
included in the Specified Guidelines as currently in effect with such changes
(or such successor policies) as are applicable to all other directors and as are
not targeted towards, and are not disproportionately applicable to, the SLA
Affiliated Directors, or (y) relate to the confidentiality of Company business
and information, including discussions or matters considered in meetings of the
Board of Directors or committees of the Board of Directors to the extent not
disclosed publicly by the Company (subject to the terms of the Confidentiality
Agreement). Notwithstanding the foregoing, (i) under no circumstances will such
policies, procedures, processes, codes, rules, standards and guidelines be
violated by the Purchaser Designees (x) receiving compensation from the
Purchasers or any of their Affiliates or (y) failing to notify an officer or
director of the Company prior to accepting an invitation to serve on another
board of directors and (ii) if such Specified Guidelines are changed in a manner
that results in a Purchaser Designee no longer satisfying the Specified
Guidelines in all material respects (any such changes to the Specified
Guidelines, a “Director Policy Change”), then Purchaser 1 agrees that it shall
not nominate such Purchaser Designee at the next meeting of stockholders of the
Company at which the stockholders of the Company elect the Board of Directors.
The Company acknowledges and agrees that any share ownership requirement for the
Purchaser Designees serving on the Board of Directors will be deemed satisfied
by the securities owned by the Purchasers and/or their Affiliates and under no
circumstances shall any of such policies, procedures, processes, codes, rules,
standards and guidelines impose any restrictions on the Purchasers’ or their
Affiliates’ transfers of securities pursuant to Article V (except as otherwise
provided herein with respect to Blackout Periods).

(e) For so long as an SLA Affiliated Director is on the Board of Directors, the
Company shall not implement or maintain any trading policy or similar guideline
or policy with respect to the trading of securities of the Company that is
targeted at the Purchasers or their Affiliates (including a policy that limits,
prohibits, restricts the Purchasers or their Affiliates from entering into any
hedging or derivative arrangements), in each case other than (i) with respect to
any SLA Affiliated Director, (ii) with respect to the trading of securities of
the Company while in possession of material non-public information concerning
the Company or its Subsidiaries, (iii) with respect to compliance with
applicable federal securities or other laws, and/or (iv) with respect to
compliance with the terms of this Agreement or the Confidentiality Agreement.

 

28



--------------------------------------------------------------------------------

(f) Subject to the terms and conditions of this Section 4.07, if a vacancy on
the Board of Directors is created as a result of a Purchaser Designee’s death,
resignation, disqualification or removal, or if Purchaser 1 desires to nominate
a different individual to replace any then-existing Purchaser Designee, then, at
the request of Purchaser 1, Purchaser 1 and the Company (acting through the
Board of Directors) shall work together in good faith to fill such vacancy or
replace such nominee as promptly as reasonably practical with a replacement
Purchaser Designee subject to the terms and conditions hereof, and thereafter
such individual shall as promptly as reasonably practical be appointed to the
Board of Directors to fill such vacancy and/or be nominated as a Company nominee
as a “Purchaser Designee” pursuant to this Section 4.07 (as applicable).

(g) The Company’s obligations under this Section 4.07 with respect to any
Purchaser Designee shall terminate and Purchaser 1 shall have no designation or
nomination rights hereunder with respect to such Purchaser Designee if (i) the
Company consolidates or merges with or into any Person and the Company Common
Stock is, in whole or in part, converted into or exchanged for securities of a
different issuer and/or cash in a transaction that will constitute a Change in
Control and the shares of Company Common Stock are delisted from NYSE, in which
case the Purchaser Designee shall deliver his written resignation to the Board
of Directors effective as of immediately prior to the effectiveness of such
Change in Control, or (ii) (A) the Purchasers and the Purchaser Affiliates,
collectively, cease to Beneficially Own the Minimum Ownership Threshold or
(B) any of the Purchasers or any Purchaser Affiliate, including any Purchaser
Designee is in material breach of any of Sections 4.02, 4.03 or 4.08 or
discloses Confidential Information to a Third Party in material breach of the
terms and conditions of the Confidentiality Agreement, and in either such case
the Purchaser Designee shall promptly offer to resign from the Board of
Directors (and, if requested by the Company, promptly deliver his written
resignation to the Board of Directors (which shall provide for his immediate
resignation), it being understood that it shall be in the Board of Directors’
sole discretion whether to accept or reject such resignation). If any Purchaser
Designee ceases to satisfy in all material respects the conditions and
obligations set forth in clauses (c) through (d) of this Section 4.07 (other
than due to a Director Policy Change, which shall be governed by
Section 4.07(d)), the Company may notify the Purchasers thereof and promptly
following such notification, (x) such Purchaser Designee shall promptly offer to
resign from the Board of Directors (and, if requested by the Company, promptly
deliver his written resignation to the Board of Directors (which shall provide
for his immediate resignation), it being understood that it shall be in the
Board of Directors’ sole discretion whether to accept or reject such
resignation) and (y) Purchaser 1 shall be entitled to fill the vacancy created
thereby in accordance with Section 4.07(f). The Purchasers agree to cause, and
agree to cause their respective Affiliates to cause, any Purchaser Designee to
resign from the Board of Directors if the applicable Purchaser Designee fails to
resign if and when requested pursuant to this clause (g).

(h) If there are two SLA Affiliated Directors serving on the Board of Directors,
without limiting the other provisions of this Section 4.07, if (i) the
Purchasers and their Affiliates cease to collectively Beneficially Own at least
75% of the number of outstanding shares of Company Common Stock Beneficially
Owned by the Purchasers and their Affiliates collectively immediately following
the Closing (as equitably adjusted for any stock split, reverse stock split,
recapitalization or similar event with respect to the Company Common Stock,
(ii) the SLA Affiliated Director (other than the Purchaser Designee) ceases to
satisfy in all material respects the conditions and obligations set forth in
clauses (c) through

 

29



--------------------------------------------------------------------------------

(d) of this Section 4.07 or (iii) eighteen (18) months have elapsed following
the Closing Date, then, in any such case, the Company may (in its sole
discretion) request the resignation of the SLA Affiliated Director (other than
the Purchaser Designee so long as there is only one Purchaser Designee serving
on the Board of Directors at such time) promptly following such request, such
SLA Affiliated Director shall promptly offer to resign from the Board of
Directors (and, if requested by the Company, promptly deliver his written
resignation to the Board of Directors (which shall provide for his immediate
resignation), it being understood that it shall be in the Board of Directors’
sole discretion whether to accept or reject such resignation). The Purchasers
agree to cause, and agree to cause their respective Affiliates to cause, any SLA
Affiliated Director to resign from the Board of Directors if the applicable SLA
Affiliated Director fails to resign if and when requested pursuant to this
clause (h).

(i) For the avoidance of doubt, notwithstanding anything in this Agreement or
the Notes to the contrary, transferees of the Notes and/or the shares of Company
Common Stock (other than Affiliates of the Purchaser who sign a Joinder) shall
not have any rights pursuant to this Section 4.07.

Section 4.08. Voting. For so long as any Purchaser or any Purchaser Affiliate
Beneficially Owns any shares of Company Common Stock (for all purposes of this
Section 4.08, which shares of Company Common Stock have been issued upon
conversion or repurchase by the Company of any of the Notes):

(a) Each Purchaser shall take such action (including, if applicable, through the
execution of one or more written consents if stockholders of the Company are
requested to vote through the execution of an action by written consent in lieu
of any such annual or special meeting of stockholders of the Company) at each
meeting of the stockholders of the Company as may be required so that all shares
of issued and outstanding Company Common Stock Beneficially Owned, directly or
indirectly, by it and/or by any Purchaser Affiliate are voted in the same manner
(“for,” “against,” “withheld,” “abstain” or otherwise) as recommended by the
Board of Directors to the other holders of Company Common Stock (including with
respect to director elections).

(b) Each Purchaser shall, and shall (to the extent necessary to comply with this
Section 4.08) cause its Purchaser Affiliates to, be present, in person or by
proxy, at all meetings of the stockholders of the Company so that all shares of
issued and outstanding Company Common Stock Beneficially Owned by it or them
from time to time may be counted for the purposes of determining the presence of
a quorum and voted in accordance with Section 4.08(a) at such meetings
(including at any adjournments or postponements thereof). The foregoing
provision shall also apply to the execution by such persons of any written
consent in lieu of a meeting of holders of shares of Company Common Stock.

Section 4.09. Financing Cooperation. If requested by a Purchaser, the Company
will provide the following cooperation in connection with such Purchaser
obtaining any Permitted Loan: (i) using reasonable efforts to facilitate deposit
of the Notes in book-entry-only form at The Depository Trust Company as
contemplated by the Indenture and (ii) entering into an issuer agreement (an
“Issuer Agreement”) with each lender in the form attached hereto as Exhibit D.
Anything in the preceding sentence to the contrary notwithstanding, the
Company’s

 

30



--------------------------------------------------------------------------------

obligation to deliver an Issuer Agreement is conditioned on (i) such Purchaser
delivering to the Company a copy of the Permitted Loan to which the Issuer
Agreement relates and (ii) such Purchaser certifying to the Company in writing
that (A) the loan agreement with respect to which the Issuer Agreement is being
delivered constitutes a Permitted Loan being entered into in accordance with
this Agreement, such Purchaser has pledged the Notes and/or the underlying
shares of Common Stock as collateral to the lenders under such Permitted Loan
and that the execution of such Permitted Loan and the terms thereof do not
violate the terms of this Agreement, (B) to the extent applicable, whether the
registration rights under Article V are being assigned to the lenders under that
Permitted Loan, (C) that an Event of Default (as defined in the Issuer
Agreement) constitutes the circumstances under which the lenders under the
Permitted Loan may foreclose on the Notes and/or the underlying shares of
Company Common Stock and a Coverage Event constitutes circumstances under which
such Purchaser may sell the Notes and/or the underlying shares of Company Common
Stock in order to satisfy a margin call or repay a Permitted Loan, in each case
to the extent necessary to satisfy a bona fide margin call on such Permitted
Loan and that such provisions do not violate the terms of the Investment
Agreement and (D) such Purchaser acknowledges and agrees that the Company will
be relying on such certificate when entering into the Issuer Agreement and any
inaccuracy in such certificate will be deemed a breach of this Agreement. Each
Purchaser acknowledges and agrees that the statements and agreements of the
Company in an Issuer Agreement are solely for the benefit of the applicable
lenders party thereto and that in any dispute between the Company and such
Purchaser under this Agreement such Purchaser shall not be entitled to use the
statements and agreements of the Company in an Issuer Agreement against the
Company.

Section 4.10. Certain Tax Matters. Notwithstanding anything herein to the
contrary, the Company shall have the right to deduct and withhold from any
payment or distribution made with respect to the Notes (or the issuance of
shares of Company Common Stock upon conversion or repurchase by the Company of
the Notes) such amounts as are required to be deducted or withheld with respect
to the making of such payment or distribution (or issuance) under any applicable
Tax law. To the extent that any amounts are so deducted or withheld, such
deducted or withheld amounts shall be treated for all purposes of this Agreement
as having been paid to the person in respect of which such deduction or
withholding was made. In the event the Company previously remitted any amounts
to a Governmental Entity on account of Taxes required to be deducted or withheld
in respect of any payment or distribution (or deemed distribution) on any Notes,
the Company shall be entitled to offset any such amounts against any amounts
otherwise payable in respect of such Notes (or the issuance of shares of Company
Common Stock upon conversion or repurchase by the Company of the Notes).

Section 4.11. Section 16 Matters. If the Company becomes a party to a
consolidation, merger or other similar transaction that may result in a
Purchaser, its Affiliates and/or the SLA Affiliated Directors being deemed to
have made a disposition of equity securities of the Company or derivatives
thereof for purposes of Section 16 of the Exchange Act, and if any of the SLA
Affiliated Directors is serving on the Board of Directors at such time or has
served on the Board of Directors during the preceding six months (i) the Board
of Directors will pre-approve such disposition of equity securities of the
Company or derivatives thereof for the express purpose of exempting such
Purchaser’s, its Affiliates’ and the SLA Affiliated Directors’ interests (to the
extent such Purchaser or its Affiliates may be deemed to be “directors by
deputization”) in such transaction from Section 16(b) of the Exchange Act
pursuant to Rule 16b-

 

31



--------------------------------------------------------------------------------

3 thereunder and (ii) if the transaction involves (A) a merger or consolidation
to which the Company is a party and the Company Common Stock is, in whole or in
part, converted into or exchanged for equity securities of a different issuer,
(B) a potential acquisition by such Purchaser, such Purchaser’s Affiliates,
and/or the SLA Affiliated Directors of equity securities of such other issuer or
derivatives thereof and (C) an Affiliate or Associate or other designee of such
Purchaser or its Affiliates will serve on the board of directors (or its
equivalent) of such other issuer, then if the Company requires that the other
issuer pre-approve any acquisition of equity securities or derivatives thereof
for the express purpose of exempting the interests of any director or officer of
the Company or any of its subsidiaries in such transactions from Section 16(b)
of the Exchange Act pursuant to Rule 16b-3 thereunder, the Company shall require
that such other issuer pre-approve any such acquisitions of equity securities or
derivatives thereof for the express purpose of exempting the interests of such
Purchaser’s, its Affiliates’ and the SLA Affiliated Directors’ (for such
Purchaser and/or its Affiliates, to the extent such persons may be deemed to be
“directors by deputization” of such other issuer) in such transactions from
Section 16(b) of the Exchange Act pursuant to Rule 16b-3 thereunder.

Section 4.12. D&O Indemnification / Insurance Priority Matters. The Company
acknowledges and agrees that any SLA Affiliated Directors who are partners,
members, employees, or consultants of any member of the SLA Group may have
certain rights to indemnification, advancement of expenses and/or insurance
provided by the applicable member of the SLA Group (collectively, the “SLA
Indemnitors”). The Company acknowledges and agrees that the Company shall be the
indemnitor of first resort with respect to any indemnification, advancement of
expenses and/or insurance provided in the Company’s certificate of incorporation
and/or bylaws to any SLA Affiliated Director in his or her capacity as a
director of the Company or any of its subsidiaries (such that the Company’s
obligations to such indemnitees in their capacities as directors are primary and
any obligation of the SLA Indemnitors to advance expenses or to provide
indemnification or insurance for the same expenses or liabilities incurred by
such indemnitees are secondary). Such indemnitees shall, in their capacities as
directors, be entitled to all the rights to indemnification, advancement of
expenses and entitled to insurance to the extent provided under (i) the
certificate of incorporation and/or bylaws of the Company as in effect from time
to time and/or (ii) such other agreement, if any, between the Company and such
indemnitees, without regard to any rights such indemnitees may have against the
SLA Indemnitors. No advancement or payment by the SLA Indemnitors on behalf of
such indemnitees with respect to any claim for which such indemnitees have
sought indemnification, advancement of expenses or insurance from the Company in
their capacities as directors shall affect the foregoing and the SLA Indemnitors
shall have a right of contribution and/or be subrogated to the extent of such
advancement or payment to all of the rights of recovery of such indemnitees
against the Company.

Section 4.13. Conversion Price Matters. The Conversion Price on the Closing date
will equal $203.50 and the Conversion Rate shall be 4.9140 (the “Initial
Conversion Rate”).

Section 4.14. Other Matters. Each Purchaser agrees that (i) except in the case
of a foreclosure under a Permitted Loan pursuant to which the lender thereunder
is obligated to exchange the foreclosed interest in the SLA Global Security for
a Security other than the SLA Global Security, such Purchaser and its Affiliates
will only transfer their interests in the SLA Global Security to a Third Party
if such Person receives such transferred interest in a Global

 

32



--------------------------------------------------------------------------------

Security other than the SLA Global Security and (ii) such Purchaser and its
Affiliates may only transfer an interest in the SLA Global Security to an
Affiliate of such Purchaser if such Affiliate continues to hold such transferred
interest in the Security and not any other Global Security.

ARTICLE V

REGISTRATION RIGHTS

Section 5.01. Registration Statement.

(a) As soon as reasonably practicable after the issuance of the Notes, the
Company will use reasonable efforts to prepare and file and use reasonable
efforts to cause to be declared effective or otherwise become effective pursuant
to the Securities Act in each case no later than February 29, 2020 a
Registration Statement or post-effective amendment to an existing Registration
Statement in order to provide for resales of Registrable Securities to be made
on a delayed or continuous basis pursuant to Rule 415 under the Securities Act
(subject to the availability of a Registration Statement on Form S-3 or any
successor form thereto), which Registration Statement will (except to the extent
the SEC objects in written comments upon the SEC’s review of such Registration
Statement) include the Plan of Distribution. In addition, the Company will from
time to time use reasonable efforts to file such additional Registration
Statements to cover resales of any Registrable Securities that are not
registered for resale pursuant to a pre-existing Registration Statement and will
use its reasonable efforts to cause such Registration Statement to be declared
effective or otherwise to become effective under the Securities Act and will use
its reasonable efforts to keep the Registration Statement continuously effective
under the Securities Act at all times until the Registration Termination Date
(in each case subject to the availability of a Registration Statement on Form
S-3 or any successor form thereto). Any Registration Statement filed pursuant to
this Article V shall cover only Registrable Securities, shall be on Form S-3 (or
a successor form) if the Company is eligible to use such form and shall be an
automatically effective Registration Statement if the Company is a WKSI.

(b) Subject to the provisions of Section 5.02 and further subject to the
availability of a Registration Statement on Form S-3 (or any successor form
thereto) to the Company pursuant to the Securities Act and the rules and
interpretations of the SEC, the Company will use its reasonable efforts to keep
the Registration Statement (or any replacement Registration Statement)
continuously effective until the earlier of (such earlier date, the
“Registration Termination Date”): (i) the date on which all Registrable
Securities covered by the Registration Statement have been sold thereunder in
accordance with the plan and method of distribution disclosed in the prospectus
included in the Registration Statement, (ii) there otherwise cease to be any
Registrable Securities, (iii) if the Company consolidates or merges with or into
any Person and the Company Common Stock is, in whole or in part, converted into
or exchanged for securities of a different issuer and/or cash in a transaction
that will constitute a Change in Control and the shares of Company Common Stock
are delisted from NYSE and (iv) the seventh (7th) anniversary of the Closing
Date.

 

33



--------------------------------------------------------------------------------

(c) From and after the date hereof until the Registration Termination Date, the
Company shall use its reasonable efforts to maintain eligibility to be able to
file and use a Registration Statement on Form S-3 (or any successor form
thereto). Notwithstanding anything herein to the contrary, during such period of
time from and after February 29, 2020 that the Company ceases to be eligible to
file or use a Registration Statement on Form S-3 (or any successor form
thereto), upon the written request of any holder or holders of Registrable
Securities, the Company shall use its reasonable efforts to file a Registration
Statement on Form S-1 (or any successor form) under the Securities Act covering
the Registrable Securities of the requesting party or parties, as applicable,
and use reasonable efforts to cause such Registration Statement to be declared
effective pursuant to the Securities Act as soon as reasonably practicable after
filing thereof. Each such written request must specify the amount and intended
manner of disposition of such Registrable Securities; provided, that the minimum
amount of such Registrable Securities shall be $200,000,000. Any Registration
Statement required to be filed pursuant to this Section 5.01(c) shall not be
required to cover Registrable Securities to be offered on a delayed or
continuous basis pursuant to Rule 415 under the Securities Act. The obligations
of the Company under this Section 5.01(c) shall not impact the obligations of
the Company under Section 5.01(a) which shall continue to be in force.

Section 5.02. Registration Limitations and Obligations.

(a) Subject to Section 5.01, the Company will use reasonable efforts to prepare
such supplements or amendments (including a post-effective amendment), if
required by applicable law, to each applicable Registration Statement and file
any other required document so that such Registration Statement will be
Available at all times during the period for which such Registration Statement
is, or is required pursuant to this Agreement to be, effective; provided, that
no such supplement, amendment or filing will be required during a Black-Out
Period. Notwithstanding anything to the contrary contained in this Agreement,
the Company shall be entitled, from time to time, by providing written notice to
the holders of Registrable Securities, to require such holders of Registrable
Securities to suspend the use of the prospectus for sales of Registrable
Securities under the Registration Statement during any Blackout Period;
provided, if either of the Purchasers and/or any of their respective Affiliates
is or are the only party or parties with rights under this Article V and an SLA
Affiliated Director is serving on the Board of Directors, then no notice shall
be required for a Blackout Period described in clause (i) of the definition
thereof and all holders of Registrable Securities shall be deemed to have
knowledge of such Blackout Period; provided, further, for purposes of this
Section 5.02, the Company shall only be obligated to provide written notice to
any holder or Beneficial Owner of Registrable Securities of any such Blackout
Period if such holder or Beneficial Owner has specified in writing to the
Company for purposes of receiving such notice such holder’s or Beneficial
Owner’s address, contact and fax number information. No sales may made under the
applicable Registration Statement during any Blackout Period (with respect to
clause (ii) of the definition thereof, of which the holders of Registrable
Securities have or are deemed to have received notice). In the event of a
Blackout Period under clause (ii) of the definition thereof, the Company shall
(x) deliver to the holders of Registrable Securities a certificate signed by the
chief executive officer, chief financial officer, general counsel or treasurer
of the Company confirming that the conditions described in clause (ii) of the
definition of Blackout Period are met, which certificate shall contain an
approximation of the anticipated delay, and (y) notify each holder of
Registrable Securities promptly upon each of the commencement and the
termination of each Blackout Period,

 

34



--------------------------------------------------------------------------------

which notice of termination shall be delivered to each holder of Registrable
Securities no later than the close of business of the last day of the Blackout
Period. In connection with the expiration of any Blackout Period and without any
further request from a holder of Registrable Securities, the Company to the
extent necessary and as required by applicable law shall as promptly as
reasonably practicable prepare supplements or amendments, including a
post-effective amendment, to the Registration Statement or the prospectus, or
any document incorporated therein by reference, or file any other required
document so that the Registration Statement will be Available. A Blackout Period
described in clause (ii) of the definition thereof shall be deemed to have
expired when the Company has notified the holders of Registrable Securities that
the Blackout Period is over and the Registration Statement is Available.
Notwithstanding anything in this Agreement to the contrary, the absence of an
Available Registration Statement at any time from and after February 29, 2020
shall be considered a Blackout Period described in clause (ii) of the definition
thereof and subject to the limitations therein, except to the extent such
absence occurs during (and does not extend beyond) a Blackout Period described
in clause (i) of the definition thereof. For avoidance of doubt, upon expiration
of a Blackout Period described in clause (i) of the definition thereof, any
additional duration of a Blackout Period will be deemed to a Blackout Period
described in clause (ii) of the definition thereof and subject to the
limitations therein.

(b) At any time that a Registration Statement is effective and prior to the
Registration Termination Date, if a holder of Registrable Securities delivers a
notice to the Company (a “Take-Down Notice”) stating that it, together with the
parties to this Agreement and the Other Investment Agreement (if applicable),
intend to sell at least $100,000,000 in aggregate of Registrable Securities
and/or Other Registrable Securities held by such holder and the parties to this
Agreement and the Other Investment Agreement (if applicable) (provided that, if
the Purchasers and their Affiliates do not collectively own at least
$100,000,000 of Registrable Securities, they shall be permitted to deliver a
Take-Down Notice to sell all of the Registrable Securities held by them (but
such amount may not in any case be less than $25,000,000 collectively of
Registrable Securities), in each case, pursuant to the Registration Statement
and any registration statement covering the Other Registrable Securities (if
applicable), then, the Company shall amend or supplement the Registration
Statement as may be necessary and to the extent required by law so that the
Registration Statement remains Available in order to enable such Registrable
Securities to be distributed in an Underwritten Offering. In connection with any
Underwritten Offering of Registrable Securities for which a holder delivers a
Take-Down Notice and satisfies the dollar thresholds set forth in first sentence
above, and where the Take-Down Notice contemplates marketing efforts not to
exceed twenty-four (24) hours by the Company and the underwriters, the Company
will use reasonable efforts to cooperate and make its senior officers available
for participation in such marketing efforts (which marketing efforts will not,
for the avoidance of doubt, include a “road show” requiring such officers to
travel outside of the city in which they are primarily located). The holder of
Registrable Securities that delivered the applicable Take-Down Notice shall
select the underwriter(s) for each Underwritten Offering; provided that the
managing underwriter(s) (if there is only one underwriter, such underwriter
shall be deemed to be the managing underwriter) shall be reasonably acceptable
to the Company. The Company shall select the counsel for the managing
underwriter(s); provided that such counsel shall be reasonably acceptable to the
underwriter(s) and the holder of Registrable Securities that delivered the
applicable Take-Down Notice. Such holder shall determine the pricing of

 

35



--------------------------------------------------------------------------------

the Registrable Securities offered pursuant to any such Registration Statement,
including the underwriting discount and fees payable by such holder to the
underwriters in such Underwritten Offering. Such holder shall reasonably
determine the timing of any such registration and sale. Such holder shall
determine the applicable underwriting discount and other financial terms, and
such holder of the Registrable Securities sold in the Underwritten Offering
shall be solely responsible for all such discounts and fees payable to such
underwriters in such Underwritten Offering. Without the consent of the
applicable holder of Registrable Securities subject to an Underwritten Offering,
no Underwritten Offering pursuant to this Agreement shall include any securities
other than Registrable Securities and any Other Registrable Securities to be
sold pursuant to Article V of the Other Investment Agreement.

(c) Notwithstanding anything herein to the contrary, (i) if holders of
Registrable Securities engage or propose to engage in a “distribution” (as
defined in Regulation M under the Exchange Act) of Registrable Securities, such
holders shall discuss the timing of such distribution with the Company
reasonably prior to commencing such distribution, and (ii) such distribution
(together with any distribution of Other Registrable Securities pursuant to
Article V of the Other Investment Agreement) must not be for less than
$100,000,000 of Registrable Securities held by such holders (provided that, if
collectively the Purchasers and their Affiliates do not own at least
$100,000,000 of Registrable Securities, they shall be permitted to engage in
such distribution with respect to all of the Registrable Securities held by them
(for so long as they hold collectively at least $25,000,000 of Registrable
Securities)).

(d) In connection with a distribution of Registrable Securities in which the
holders of Registrable Securities and Other Registrable Securities are selling
an aggregate of at least $200,000,000 of Registrable Securities and/or Other
Registrable Securities, the Company shall, to be extent requested by managing
underwriter(s) of such a distribution, be subject to a restricted period of the
same length of time as such holder agrees with the managing underwriter(s) (but
not to exceed 90 days) during which the Company may not offer, sell or grant any
option to purchase Company Common Stock (in the case of an offering of Company
Common Stock or securities convertible or exchangeable for Company Common Stock)
and any debt securities (in the case of an offering of debt securities) of the
Company, subject to customary carve-outs that include, but are not limited to,
(i) issuances pursuant to the Company’s employee or director stock plans and
issuances of shares upon the exercise of options or other equity awards under
such stock plans and (ii) in connection with acquisitions, joint ventures and
other strategic transactions (subject to, in the case of this clause (ii), a
limit not to exceed 5% of the Company’s then outstanding Company Common Stock).

 

36



--------------------------------------------------------------------------------

Section 5.03. Registration Procedures.

(a) If and whenever the Company is required to use reasonable efforts to effect
the registration of any Registrable Securities under the Securities Act and in
connection with any distribution of Registered Securities pursuant thereto as
provided in this Agreement (including any sale referred to in any Take-Down
Notice), the Company shall as promptly as reasonably practicable, subject to the
other provisions of this Agreement:

(i) use reasonable efforts to prepare and file with the SEC a Registration
Statement to effect such registration in accordance with the intended method or
methods of distribution of such securities and thereafter use reasonable efforts
to cause such Registration Statement to become and remain effective pursuant to
the terms of this Article V; provided, however, that the Company may discontinue
any registration of its securities which are not Registrable Securities at any
time prior to the effective date of the Registration Statement relating thereto;
provided, further, that before filing such registration statement or any
amendments or supplements thereto, including any prospectus supplements in
connection with a sale referred to in a Take-Down Notice, the Company will
furnish to the holders which are including Registrable Securities in such
registration (“Selling Holders”) and the lead managing underwriter(s), if any,
copies of all such documents proposed to be filed, which documents will be
subject to the review and reasonable comment of the counsel (if any) to such
holders and counsel (if any) to such underwriter(s), and other documents
reasonably requested by any such counsel, including any comment letter from the
SEC, and, if requested by any such counsel, provide such counsel and the lead
managing underwriter(s), if any, reasonable opportunity to participate in the
preparation of such Registration Statement and each prospectus (including any
prospectus supplement) included or deemed included therein and such other
opportunities to conduct a customary and reasonable due diligence investigation
(in the context of a registered underwritten offering) of the Company, including
reasonable access to (including responses to any reasonable inquiries by the
lead managing underwriter(s) and their counsel) the Company’s books and records,
officers, accountants and other advisors;

(ii) at or before any Registration Statement is declared or otherwise becomes
effective, qualify the Indenture under the Trust Indenture Act of 1939, as
amended, and appoint a new trustee under the Indenture to the extent such
qualification requires the appointment of a new trustee thereunder;

(iii) prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus used in connection therewith as may be
necessary and to the extent required by applicable law to keep such Registration
Statement effective and Available pursuant to the terms of this Article V;

(iv) if requested by the lead managing underwriter(s), promptly include in a
prospectus supplement or post-effective amendment such information as the lead
managing underwriter(s), if any, and such holders may reasonably request in
order to permit the intended method of distribution of such securities and make
all required filings of such prospectus supplement or such post-effective
amendment as soon as reasonably practicable after the Company has received such
request; provided, however, that the Company shall not be required to take any
actions under this Section 5.03(a)(iv) that are not, in the opinion of counsel
for the Company, in compliance with applicable law;

 

37



--------------------------------------------------------------------------------

(v) furnish to the Selling Holders and each underwriter, if any, of the
securities being sold by such Selling Holders such number of conformed copies of
such Registration Statement and of each amendment and supplement thereto, such
number of copies of the prospectus and any prospectus supplement contained in or
deemed part of such Registration Statement (including each preliminary
prospectus supplement) and each free writing prospectus (as defined in Rule 405
of the Securities Act) (a “Free Writing Prospectus”) utilized in connection
therewith and any other prospectus filed under Rule 424 under the Securities
Act, in conformity with the requirements of the Securities Act, and such other
documents as such Selling Holders and underwriter(s), if any, may reasonably
request in order to facilitate the public sale or other disposition of the
Registrable Securities owned by such Selling Holders;

(vi) use reasonable efforts to cause such Registrable Securities to be listed on
each securities exchange on which similar securities issued by the Company are
then listed;

(vii) use reasonable efforts to provide and cause to be maintained a transfer
agent and registrar for all Registrable Securities covered by such Registration
Statement from and after a date not later than the effective date of such
Registration Statement;

(viii) as promptly as practicable notify in writing the holders of Registrable
Securities and the underwriters, if any, of the following events: (A) the filing
of the Registration Statement, any amendment thereto, the prospectus or any
prospectus supplement related thereto or post-effective amendment to such
Registration Statement or any Free Writing Prospectus utilized in connection
therewith, and, with respect to such Registration Statement or any
post-effective amendment thereto, when the same has become effective; (B) any
request by the SEC or any other U.S. or state governmental authority for
amendments or supplements to such Registration Statement or the prospectus or
for additional information; (C) the issuance by the SEC of any stop order
suspending the effectiveness of such Registration Statement or the initiation of
any proceedings by any person for that purpose; (D) the receipt by the Company
of any notification with respect to the suspension of the qualification of any
Registrable Securities for sale under the securities or “blue sky” laws of any
jurisdiction or the initiation or threat of any proceeding for such purpose;
(E) if at any time the representations and warranties of the Company contained
in any agreement (including any underwriting agreement) related to such
registration cease to be true and correct in any material respect; and (F) upon
the happening of any event that makes any statement made in such Registration
Statement or related prospectus or any document incorporated or deemed to be
incorporated therein by reference untrue in any material respect or that
requires the making of any changes in such registration statement, prospectus or
documents so that, in the case of such Registration Statement, it will not
contain any untrue statement of a material fact or omit to state any material
fact required to be stated therein or necessary to make the statements therein
not misleading, and that in the case of

 

38



--------------------------------------------------------------------------------

the prospectus, it will not contain any untrue statement of a material fact or
omit to state any material fact necessary in order to make the statements
therein, in light of the circumstances under which they were made, not
misleading;

(ix) use reasonable efforts to obtain the withdrawal of any order suspending the
effectiveness of such Registration Statement, or the lifting of any suspension
of the qualification (or exemption from qualification) of any of the Registrable
Securities for sale in any jurisdiction at the earliest reasonable practicable
date, except that the Company shall not for any such purpose be required to
(A) qualify generally to do business as a foreign corporation in any
jurisdiction wherein it would not but for the requirements of this clause
(viii) be obligated to be so qualified, (B) subject itself to taxation in any
such jurisdiction or (C) file a general consent to service of process in any
such jurisdiction;

(x) cooperate with each seller of Registrable Securities and each underwriter or
agent participating in the disposition of such Registrable Securities and their
respective counsel in connection with any filings required to be made with the
Financial Industry Regulatory Authority, Inc.; and

(xi) prior to any public offering of Registrable Securities, use reasonable
efforts to register or qualify or cooperate with the Selling Holders in
connection with the registration or qualification (or exemption from such
registration or qualification) of such Registrable Securities for offer and sale
under the applicable state securities or “blue sky” laws of those jurisdictions
within the United States as any holder reasonably requests in writing to keep
each such registration or qualification (or exemption therefrom) effective until
the Registration Termination Date; provided, that the Company will not be
required to (A) qualify generally to do business as a foreign corporation in any
jurisdiction wherein it would not but for the requirements of this clause
(xi) be obligated to be so qualified, (B) subject itself to taxation in any such
jurisdiction or (C) file a general consent to service of process in any such
jurisdiction;

(xii) use reasonable efforts to cooperate with the holders to facilitate the
timely preparation and delivery of certificates or book-entry securities
representing Registrable Securities to be delivered to a transferee pursuant to
the Registration Statements, which certificates or book-entry securities shall
be free, to the extent permitted by the Indenture and applicable law, of all
restrictive legends, and to enable such Registrable Securities to be in such
denominations and registered in such names as any such holders may request in
writing; and in connection therewith, if required by the Company’s transfer
agent, the Company will promptly after the effectiveness of the Registration
Statement cause to be delivered to its transfer agent when and as required by
such transfer agent from time to time, any authorizations, certificates,
directions and other evidence required by the transfer agent which authorize and
direct the transfer agent to issue such Registrable Securities without legend
upon sale by the holder of such shares of Registrable Securities under the
Registration Statement; and

 

39



--------------------------------------------------------------------------------

(xiii) agrees with each holder of Registrable Securities that, in connection
with any Underwritten Offering or other resale pursuant to the Registration
Statement in accordance with the terms hereof, it will use reasonable efforts to
negotiate in good faith and execute all customary indemnities, underwriting
agreements and other documents reasonably required under the terms of such
underwriting arrangements (in each case on terms reasonably acceptable to the
Company), including using reasonable efforts to procure customary legal opinions
and auditor “comfort” letters.

(b) The Company may require each Selling Holder and each underwriter, if any, to
(i) furnish the Company in writing such information regarding each Selling
Holder or underwriter and the distribution of such Registrable Securities as the
Company may from time to time reasonably request in writing to complete or amend
the information required by such Registration Statement and/or any other
documents relating to such registered offering, and (ii) execute and deliver, or
cause the execution or delivery of, and to perform under, or cause the
performance under, any agreements and instruments reasonably requested by the
Company to effectuate such registered offering, including, without limitation,
opinions of counsel and questionnaires. If the Company requests that the holders
of Registrable Securities take any of the actions referred to in this
Section 5.03(b), such holders shall take such action promptly and as soon as
practicable following the date of such request.

(c) Each Selling Holder agrees that upon receipt of any notice from the Company
of the happening of any event of the kind described in clauses (B), (C), (D),
(E) and (F) of Section 5.03(a)(viii), such Selling Holder shall forthwith
discontinue such Selling Holder’s disposition of Registrable Securities pursuant
to the applicable Registration Statement and prospectus relating thereto until
such Selling Holder is advised in writing by the Company that the use of the
applicable prospectus may be resumed, and has received copies of any additional
or supplemental filings that are incorporated or deemed to be incorporated by
reference in such prospectus. The Company shall use reasonable efforts to cure
the events described in clauses (B), (C), (D), (E) and (F) of
Section 5.03(a)(viii) so that the use of the applicable prospectus may be
resumed at the earliest reasonably practicable moment.

Section 5.04. Expenses. The Company shall pay all Registration Expenses in
connection with a registration pursuant to this Article V, provided that each
holder of Registrable Securities participating in an offering shall pay all
applicable underwriting fees, discounts and similar charges.

Section 5.05. Registration Indemnification.

(a) The Company agrees, without limitation as to time, to indemnify and hold
harmless, to the fullest extent permitted by law, each Selling Holder and its
Affiliates and their respective officers, directors, members, shareholders,
employees, managers, partners, accountants, attorneys and agents and each Person
who controls (within the meaning of Section 15 of the Securities Act and
Section 20 of the Exchange Act) such Selling Holder or such other indemnified
Person and the officers, directors, members, shareholders, employees, managers,
partners, accountants, attorneys and agents of each such controlling Person,
each

 

40



--------------------------------------------------------------------------------

underwriter, if any, and each Person who controls (within the meaning of
Section 15 of the Securities Act and Section 20 of the Exchange Act) such
underwriter (collectively, the “Indemnified Persons”), from and against all
losses, claims, damages, liabilities, costs, expenses (including reasonable
expenses of investigation and reasonable attorneys’ fees and expenses),
judgments, fines, penalties, charges and amounts paid in settlement
(collectively, the “Losses”), as incurred, arising out of, caused by, resulting
from or relating to any untrue statement (or alleged untrue statement) of a
material fact contained in any Registration Statement, prospectus or preliminary
prospectus or Free Writing Prospectus, in each case related to such Registration
Statement, or any amendment or supplement thereto or any omission (or alleged
omission) of a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading and (without limitation of the preceding portions of this
Section 5.05(a)) will reimburse each such Selling Holder, each of its
Affiliates, and each of their respective officers, directors, members,
shareholders, employees, managers, partners, accountants, attorneys and agents
and each such Person who controls each such Selling Holder and the officers,
directors, members, shareholders, employees, managers, partners, accountants,
attorneys and agents of each such controlling Person, each such underwriter and
each such Person who controls any such underwriter, for any legal and any other
expenses reasonably incurred in connection with investigating and defending or
settling any such claim, Loss, damage, liability or action, except insofar as
the same are caused by any information regarding a holder of Registrable
Securities or underwriter furnished in writing to the Company by any such person
or any selling holder or underwriter expressly for use therein.

(b) In connection with any Registration Statement in which a Selling Holder is
participating, without limitation as to time, each such Selling Holder shall,
severally and not jointly, indemnify the Company, its directors and officers,
and each Person who controls (within the meaning of Section 15 of the Securities
Act and Section 20 of the Exchange Act) the Company, from and against all
Losses, as incurred, arising out of, caused by, resulting from or relating to
any untrue statement (or alleged untrue statement) of material fact contained in
the Registration Statement, prospectus or preliminary prospectus or Free Writing
Prospectus or any amendment or supplement thereto or any omission (or alleged
omission) of a material fact required to be stated therein or necessary to make
the statements therein, in light of the circumstances under which they were
made, not misleading, and (without limitation of the preceding portions of this
Section 5.05(b)) will reimburse the Company, its directors and officers and each
Person who controls the Company (within the meaning of Section 15 of the
Securities Act and Section 20 of the Exchange Act) for any legal and any other
expenses reasonably incurred in connection with investigating and defending or
settling any such claim, Loss, damage, liability or action, in each case solely
to the extent, but only to the extent, that such untrue statement or omission is
made in such registration statement, prospectus or preliminary prospectus or
Free Writing Prospectus or any amendment or supplement thereto in reliance upon
and in conformity with written information regarding the Selling Holder
furnished to the Company by such Selling Holder for inclusion in such
registration statement, prospectus or preliminary prospectus or Free Writing
Prospectus or any amendment or supplement thereto.

 

41



--------------------------------------------------------------------------------

(c) Any Person entitled to indemnification hereunder shall give prompt written
notice to the indemnifying party of any claim with respect to which it seeks
indemnification; provided, however, the failure to give such notice shall not
release the indemnifying party from its obligation, except to the extent that
the indemnifying party has been actually and materially prejudiced by such
failure to provide such notice on a timely basis.

(d) In any case in which any such action is brought against any indemnified
party, the indemnified party shall promptly notify in writing the indemnifying
party of the commencement thereof, and the indemnifying party will be entitled
to participate therein, and, to the extent that it may wish, to assume the
defense thereof, with counsel reasonably satisfactory to such indemnified party,
and after notice from the indemnifying party to such indemnified party of its
election so to assume the defense thereof and acknowledging the obligations of
the indemnifying party with respect to such proceeding, the indemnifying party
will not (so long as it shall continue to have the right to defend, contest,
litigate and settle the matter in question in accordance with this paragraph) be
liable to such indemnified party hereunder for any legal or other expense
subsequently incurred by such indemnified party in connection with the defense
thereof other than reasonable costs of investigation, supervision and monitoring
(unless (i) such indemnified party reasonably objects to such assumption on the
grounds that there may be defenses available to it which are different from or
in addition to the defenses available to such indemnifying party and, as a
result, a conflict of interest exists or (ii) the indemnifying party shall have
failed within a reasonable period of time to assume such defense and the
indemnified party is or would reasonably be expected to be materially prejudiced
by such delay, in either event the indemnified party shall be promptly
reimbursed by the indemnifying party for the expenses incurred in connection
with retaining one separate legal counsel (for the avoidance of doubt, for all
indemnified parties in connection therewith)). For the avoidance of doubt,
notwithstanding any such assumption by an indemnifying party, the indemnified
party shall have the right to employ separate counsel in any such matter and
participate in the defense thereof, but the fees and expenses of such counsel
shall be at the expense of such indemnified party except as provided in the
previous sentence. An indemnifying party shall not be liable for any settlement
of an action or claim effected without its consent (which consent shall not be
unreasonably withheld, conditioned or delayed). No matter shall be settled by an
indemnifying party without the consent of the indemnified party (which consent
shall not be unreasonably withheld, conditioned or delayed), unless such
settlement (x) includes an unconditional release of such indemnified party from
all liability on claims that are the subject matter of such claim or proceeding,
(y) does not include any statement as to or any admission of fault, culpability
or a failure to act by or on behalf of any indemnified party and (z) is settled
solely for cash for which the indemnified party would be entitled to
indemnification hereunder. The failure of an indemnified party to give notice to
an indemnifying party of any action brought against such indemnified party shall
not relieve the indemnifying party of its obligations or liabilities pursuant to
this Agreement, except to the extent such failure adversely prejudices the
indemnifying party.

(e) The indemnification provided for under this Agreement shall survive the sale
or other transfer of the Registrable Securities and the termination of this
Agreement.

 

42



--------------------------------------------------------------------------------

(f) If recovery is not available under the foregoing indemnification provisions
for any reason or reasons other than as specified therein, any Person who would
otherwise be entitled to indemnification by the terms thereof shall nevertheless
be entitled to contribution with respect to any Losses with respect to which
such Person would be entitled to such indemnification but for such reason or
reasons, in such proportion as is appropriate to reflect the relative fault of
the indemnifying party, on the one hand, and such indemnified party, on the
other hand, in connection with the actions, statements or omissions that
resulted in such Losses as well as any other relevant equitable considerations.
The relative fault of the indemnifying party and of the indemnified party shall
be determined by reference to, among other things, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the indemnifying party or by the indemnified
party, the Persons’ relative knowledge and access to information concerning the
matter with respect to which the claim was asserted, the opportunity to correct
and prevent any statement or omission, and other equitable considerations
appropriate under the circumstances. It is hereby agreed that it would not
necessarily be equitable if the amount of such contribution were determined by
pro rata or per capita allocation that does not take into account the equitable
considerations referred to in the immediately preceding sentence.
Notwithstanding any other provision of this Agreement, no holder of Registrable
Securities shall be required to contribute, in the aggregate, any amount in
excess of its net proceeds from the sale of the Registrable Securities subject
to any actions or proceedings over the amount of any damages, indemnity or
contribution that such holder has otherwise been required to pay by reason of
such untrue or alleged untrue statement or omission or alleged omission. No
Person guilty of fraudulent misrepresentation (within the meaning of
Section 11(f) of the Securities Act) shall be entitled to contribution from any
Person who was not found guilty of such fraudulent misrepresentation.

(g) The indemnification and contribution agreements contained in this
Section 5.05 are in addition to any liability that the indemnifying party may
have to the indemnified party and do not limit other provisions of this
Agreement that provide for indemnification.

Section 5.06. Facilitation of Sales Pursuant to Rule 144. To the extent it shall
be required to do so under the Exchange Act, the Company shall use reasonable
efforts to timely file the reports required to be filed by it under the Exchange
Act or the Securities Act (including the reports under Sections 13 and 15(d) of
the Exchange Act referred to in subparagraph (c)(1) of Rule 144) and submit all
required Interactive Data Files (as defined in Rule 11 of Regulation S-T of the
Commission), and shall use reasonable efforts to take such further necessary
action as any holder of Subject Securities may reasonably request in connection
with the removal of any restrictive legend on the Subject Securities being sold,
all to the extent required from time to time to enable such holder to sell the
Subject Securities without registration under the Securities Act within the
limitations of the exemption provided by Rule 144.

ARTICLE VI

MISCELLANEOUS

Section 6.01. Survival of Representations and Warranties. Except for the
warranties and representations contained in clauses (a), (b), (c), (d) and
(e) of Section 3.01 and the representations and warranties contained in
Section 3.02, which shall survive the Closing

 

43



--------------------------------------------------------------------------------

indefinitely, the warranties and representations made herein shall survive for
six (6) months following the Closing Date and shall then expire; provided that
nothing herein shall relieve any party of liability for any inaccuracy or breach
of such representation or warranty to the extent that any good faith allegation
of such inaccuracy or breach is made in writing prior to such expiration.

Section 6.02. Notices. All notices and other communications hereunder shall be
in writing and shall be deemed to have been duly given if delivered personally,
by facsimile or sent by overnight courier as follows:

 

  (a)

If to Purchaser 1, to:

 

   

Silver Lake Alpine, L.P.

   

2775 Sand Hill Road, Suite 100

   

Menlo Park, CA 94025

   

Attention: Karen King

   

Fax: +1 (650) 233-8125

 

   

and:

 

   

Silver Lake Alpine, L.P.

   

550 West 34th Street, 40th Floor

   

New York, NY 10001

   

Attention: Andrew J. Schader

   

Fax: +1 (212) 981-3535

 

   

With a copy (which shall not constitute actual or constructive notice) to:

 

   

Simpson Thacher & Bartlett LLP

   

2475 Hanover Street

   

Palo Alto, CA 94304

   

Attention: Daniel N. Webb

                    Naveed Anwar

   

Fax: +1 (650) 251-5002

 

  (b)

If to Purchaser 2, to:

 

   

Silver Lake Alpine (Offshore Master), L.P.

   

2775 Sand Hill Road, Suite 100

   

Menlo Park, CA 94025

   

Attention: Karen King

   

Fax: +1 (650) 233-8125

 

   

and:

 

   

Silver Lake Alpine (Offshore Master), L.P.

 

44



--------------------------------------------------------------------------------

   

550 West 34th Street, 40th Floor

   

New York, NY 10001

   

Attention: Andrew J. Schader

   

Fax: +1 (212) 981-3535

 

   

With a copy (which shall not constitute actual or constructive notice) to:

 

   

Simpson Thacher & Bartlett LLP

   

2475 Hanover Street

   

Palo Alto, CA 94304

   

Attention: Daniel N. Webb

                    Naveed Anwar

   

Fax: +1 (650) 251-5002

 

  (c)

If to the Company, to:

 

   

Motorola Solutions, Inc.

   

500 West Monroe Street

   

Chicago, IL 60661

   

Attention: General Counsel

   

Fax: +1 (312) 559-5161

 

   

With a copy (which shall not constitute actual or constructive notice) to:

 

   

Wachtell, Lipton, Rosen & Katz

   

51 West 52nd Street

   

New York, NY 10019

   

Attention: David C. Karp

                    Viktor Sapezhnikov

   

Fax: +1 (212) 403-2000

or to such other address or addresses as shall be designated in writing. All
notices shall be deemed effective (a) when delivered personally (with written
confirmation of receipt, by other than automatic means, whether electronic or
otherwise), (b) when sent by facsimile (with written confirmation of receipt, by
other than automatic means, whether electronic or otherwise) or (c) one (1)
Business Day following the day sent by overnight courier.

Section 6.03. Entire Agreement; Third Party Beneficiaries; Amendment. This
Agreement, together with the Confidentiality Agreement, the Indenture and the
Notes, sets forth the entire agreement between the parties hereto with respect
to the Transactions, and are not intended to and shall not confer upon any
person other than the parties hereto, their successors and permitted assigns any
rights or remedies hereunder, provided that (i) Section 5.05 shall be for the
benefit of and fully enforceable by each of the Indemnified Persons and
(ii) Section 6.12 shall be for the benefit of and fully enforceable by each of
the Specified Persons. Any provision

 

45



--------------------------------------------------------------------------------

of this Agreement may be amended or modified in whole or in part at any time by
an agreement in writing between the parties hereto executed in the same manner
as this Agreement. No failure on the part of any party to exercise, and no delay
in exercising, any right shall operate as a waiver thereof nor shall any single
or partial exercise by any party of any right preclude any other or future
exercise thereof or the exercise of any other right.

Section 6.04. Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to constitute any original, but all
of which together shall constitute one and the same document. Signatures to this
Agreement transmitted by facsimile transmission, by electronic mail in “portable
document format” (“.pdf”) form, or by any other electronic means intended to
preserve the original graphic and pictorial appearance of a document will have
the same effect as physical delivery of the paper document bearing the original
signature.

Section 6.05. Public Announcements. No press release or public announcement
related to this Agreement or the transactions contemplated herein shall be
issued or made by the Purchasers or their Affiliates without the prior written
approval of the Company, unless required by law (based on the advice of counsel)
in which case the Company shall have the right to review and reasonably comment
on such press release, announcement or communication prior to issuance,
distribution or publication. Notwithstanding the foregoing (but subject to the
terms of the Confidentiality Agreement), the Purchasers and their Affiliates
shall not be restricted from communicating with their respective investors and
potential investors in connection with marketing, informational or reporting
activities; provided that the recipient of such information is subject to a
customary obligation to keep such information confidential. The Company may
issue one or more press releases (which the Company shall provide to the
Purchasers prior to issuance, distribution or publication and will consider the
Purchasers’ reasonable comments) and may file this Agreement with the SEC and
may provide information about the subject matter of this Agreement in connection
with equity or debt issuances, share repurchases, or marketing, informational or
reporting activities.

Section 6.06. Expenses. Except as otherwise expressly provided herein, each
party hereto shall bear its own costs and expenses (including attorneys’ fees)
incurred in connection with this Agreement and the Transactions. Notwithstanding
anything herein to the contrary, in the event that, pursuant to Article 13 of
the Indenture, the Company withdraws or revokes any notice of redemption under
the Indenture (which notice of redemption was delivered at any time prior to
September 15, 2023) in respect of SLA Securities (as defined in the Indenture)
as a result of a Blackout Period of the type set forth in clause (i) of the
definition of “Blackout Period,” and prior to the purported redemption date set
forth in the applicable notice of redemption the SLA Affiliates rescind notice
of conversion or conversion of SLA Securities (which notice of conversion was
delivered after the applicable notice of redemption), the Company shall
reimburse each SLA Affiliate who Beneficially Owns such SLA Securities for
(i) any filing fees and other reasonable out-of-pocket costs, fees and expenses
for applications and filings under the HSR Act or any foreign antitrust
requirements incurred in preparation for conversion of Securities in connection
with the redemption that was contemplated by the withdrawn notice of redemption
and (ii) all reasonable out-of-pocket costs, fees and expenses incurred by or on
behalf of such holder in connection with such conversion contemplated by such
conversion notice and any related offering for resale (for the avoidance of
doubt other than any underwriting discounts and selling commissions).

 

46



--------------------------------------------------------------------------------

Section 6.07. Successors and Assigns. Except as otherwise expressly provided
herein, the provisions hereof shall inure to the benefit of, and be binding
upon, the Company’s successors and assigns and each Purchaser’s successors and
assigns, and no other person; provided, that neither the Company nor any
Purchaser may assign its respective rights or delegate its respective
obligations under this Agreement, whether by operation of law or otherwise, and
any assignment by the Company or such Purchaser in contravention hereof shall be
null and void; provided, that (i) substantially contemporaneously or at the
Closing, any Purchaser may assign all of its rights and obligations under this
Agreement and the Confidentiality Agreement to one or more Affiliates who are
U.S. Persons and who execute and deliver to the Company a Joinder and a duly
completed and executed IRS Form W-9 and any such assignee who executes and
delivers to the Company a Joinder shall be deemed a Purchaser hereunder and have
all the rights and obligations of such Purchaser; provided that no such
assignment will relieve such assigning Purchaser of its obligations hereunder or
under the Confidentiality Agreement, (ii) any Affiliate of such Purchaser who
after the Closing Date executes and delivers a Joinder and is a permitted
transferee of any Notes or shares of Company Common Stock shall be deemed a
Purchaser hereunder and have all the rights and obligations of such Purchaser,
(iii) if the Company consolidates or merges with or into any Person and the
Company Common Stock is, in whole or in part, converted into or exchange for
securities of a different issuer in a transaction that does not constitute a
Change in Control, then as a condition to such transaction the Company will
cause such issuer to assume all of the Company’s rights and obligations under
this Agreement in a written instrument delivered to each Purchaser, and (iv) the
rights of a holder of Registrable Securities under Article V may be transferred
but only together with Subject Securities (x) in a transfer of (1) Notes in an
aggregate principal amount of at least $100,000,000 and (2) Common Stock or
other Subject Securities issued or issuable upon conversion or repurchase by the
Company of at least $100,000,000 in aggregate principal amount of Notes, (y) to
an Affiliate of the transferor that executes and delivers to the Company a
Joinder (subject to 4.02(a)), or (z) to a lender in connection with a Permitted
Loan. For the avoidance of doubt, no Third Party to whom any of the Notes or
shares of Company Common Shares are transferred shall have any rights or
obligations under this Agreement except (and then only to the extent of) any
rights and obligations under Article V to the extent transferable in accordance
with this Section 6.07.

Section 6.08. Governing Law; Jurisdiction; Waiver of Jury Trial.

(a) This Agreement shall be governed by and construed in accordance with the
laws of the State of Delaware, without giving effect to any choice or conflict
of law provision or rule (whether of the State of Delaware or any other
jurisdiction) that would cause the application of the laws of any jurisdiction
other than the State of Delaware. In addition, each of the parties hereto
irrevocably agrees that any legal action or proceeding with respect to this
Agreement and the rights and obligations arising hereunder, or for recognition
and enforcement of any judgment in respect of this Agreement and the rights and
obligations arising hereunder brought by the other party hereto or its
successors or assigns, shall be brought and determined exclusively in the
Delaware Court of Chancery and any state appellate court therefrom within the
State of Delaware (or, solely if the Delaware Court of

 

47



--------------------------------------------------------------------------------

Chancery declines to accept jurisdiction over a particular matter, any state or
federal court within the State of Delaware). Each of the parties hereto hereby
irrevocably submits with regard to any such action or proceeding for itself and
in respect of its property, generally and unconditionally, to the personal
jurisdiction of the aforesaid courts and agrees that it will not bring any
action relating to this Agreement or any of the transactions contemplated by
this Agreement in any court other than the aforesaid courts. Each of the parties
hereto hereby irrevocably waives, and agrees not to assert as a defense,
counterclaim or otherwise, in any action or proceeding with respect to this
Agreement, (i) any claim that it is not personally subject to the jurisdiction
of the above named courts for any reason other than the failure to serve in
accordance with this Section 6.08(a), (ii) any claim that it or its property is
exempt or immune from the jurisdiction of any such court or from any legal
process commenced in such courts (whether through service of notice, attachment
prior to judgment, attachment in aid of execution of judgment, execution of
judgment or otherwise) and (iii) to the fullest extent permitted by the
applicable law, any claim that (A) the suit, action or proceeding in such court
is brought in an inconvenient forum, (B) the venue of such suit, action or
proceeding is improper or (C) this Agreement, or the subject matter hereof, may
not be enforced in or by such courts. Each of the parties hereby agrees that
service of any process, summons, notice or document by U.S. registered mail to
the respective addresses set forth in Section 6.02 shall be effective service of
process for any suit or proceeding in connection with this Agreement or the
transactions contemplated hereby.

(b) EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ANY AND ALL
RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT
OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH
PARTY MAKES THIS WAIVER VOLUNTARILY AND SUCH PARTY HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS CONTAINED IN THIS
SECTION 6.08.

Section 6.09. Severability. If any provision of this Agreement is determined to
be invalid, illegal or unenforceable, the remaining provisions of this Agreement
shall remain in full force and effect provided that the economic and legal
substance of, any of the Transactions is not affected in any manner materially
adverse to any party. In the event of any such determination, the parties agree
to negotiate in good faith to modify this Agreement to fulfill as closely as
possible the original intent and purpose hereof. To the extent permitted by law,
the parties hereby to the same extent waive any provision of law that renders
any provision hereof prohibited or unenforceable in any respect.

Section 6.10. Specific Performance. The parties agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
Accordingly, each party agrees that in the event of any breach or threatened
breach by any other party of any covenant or obligation contained in this
Agreement, the non-breaching party shall be entitled (in addition to any other
remedy that may be available to it, whether in law or equity) to obtain (i) a
decree or order of specific performance to enforce the observance and
performance of such covenant or obligation, and (ii) an injunction restraining
such breach or threatened breach. Each of the parties agrees that it will not
oppose the granting of an injunction, specific performance and other

 

48



--------------------------------------------------------------------------------

equitable relief on the basis that any other party has an adequate remedy at law
or that any award of specific performance is not an appropriate remedy for any
reason at law or in equity. Any party seeking an injunction or injunctions to
prevent breaches of this Agreement and to enforce specifically the terms and
provisions of this Agreement shall not be required to provide any bond or other
security in connection with any such order or injunction.

Section 6.11. Headings. The headings of Articles and Sections contained in this
Agreement are for reference purposes only and are not part of this Agreement.

Section 6.12. Non-Recourse. This Agreement may only be enforced against, and any
claim or cause of action based upon, arising out of, or related to this
Agreement or the transactions contemplated hereby may only be brought against
the entities that are expressly named as parties hereto and their respective
successors and assigns (including any Person that executes and delivers a
Joinder). Except as set forth in the immediately preceding sentence, no past,
present or future director, officer, employee, incorporator, member, partners,
stockholder, Affiliate, agent, attorney or representative of any party hereto
(collectively, the “Specified Persons”) shall have any liability for any
obligations or liabilities of any party hereto under this Agreement or for any
claim based on, in respect of, or by reason of, the transactions contemplated
hereby. All obligations of Purchaser 1 and Purchaser 2 hereunder shall be
several obligations of such Purchaser and, for the avoidance of doubt, not joint
or joint and several obligations.

[Remainder of page intentionally left blank.]

 

49



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been executed by the parties hereto or by
their respective duly authorized officers, all as of the date first above
written.

 

MOTOROLA SOLUTIONS, INC. By:  

/s/ Kristin L. Kruska

Name:   Kristin L. Kruska Title:   Corporate Vice President and Secretary

[Signature Page to Investment Agreement]



--------------------------------------------------------------------------------

By:   SILVER LAKE ALPINE, L.P. By:   Silver Lake Alpine Associates, L.P.,   its
general partner By:   SLAA (GP), L.L.C.,   its general partner By:   Silver Lake
Group, L.L.C.,   its managing member By:  

/s/ Greg Mondre

Name:   Greg Mondre Title:   Managing Director

[Signature Page to Investment Agreement]



--------------------------------------------------------------------------------

By:   SILVER LAKE ALPINE (OFFSHORE   MASTER), L.P. By:   Silver Lake Alpine
Associates, L.P.,   its general partner By:   SLAA (GP), L.L.C.,   its general
partner By:   Silver Lake Group, L.L.C.,   its managing member By:  

/s/ Greg Mondre

Name:   Greg Mondre Title:   Managing Director

[Signature Page to Investment Agreement]



--------------------------------------------------------------------------------

SCHEDULE I

 

Purchaser

   Principal Amount of
Notes  

Silver Lake Alpine, L.P.

   $ 502,357,328  

Silver Lake Alpine (Offshore Master), L.P.

   $ 497,642,672     

 

 

 

Total

   $ 1,000,000,000  